         Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 1 of 87


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF ARKANSAS
 CENTRAL DIVISION

 NORDIC BULK CARRIERS            Al,= ILED                    Case N~'lflo -cv-   iJL/ff- B~A
                                   U S o•STRICT COU
                    Plaintiff,e.ASTERN DISTRICT A.

        -against-
                                      n111n"':'\.-W.r:-:a::ACK, CLERK VERIFIED COMPLAINT IN
 LALUMINA LLC                                                               ADMIRALTY

                    Defendant.
                                                          This c ,se &', ,·1ed to Distnct J u d ~ .         ~                  /
                                                                                             ]l:iM..,,,_:..-~~,:;.:-:c.-=---
                                                          and to r,;:ag,.;uc:,::; Jt;Jge _ _ _
       Plaintiff, Nordic Bulk Carriers A/S ("Nordic" or "Plaintiff'), by its attorneys, Floyd

Zadkovich (US) LLP and local counsel Wright, Lindsey & Jennings LLP, for its Verified

Complaint in Admiralty against Defendant, LAlumina LLC ("LAlumina" or "Defendant"),

(collectively, the "Parties") upon information and belief, alleges as follows:

                                         JURISDICTION

       1.      This is a cause of admiralty and maritime jurisdiction, 28 U.S.C. § 1333, and is an

admiralty and maritime claim with the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure and Rule B of the Supplemental Rules of Admiralty or Maritime Claims.

       2.      At all relevant times, Plaintiff was and still is a corporation or other business entity

organized and existing under the laws of a foreign country with an office and place of business

located in Hellerup, Denmark.

       3.      Upon information and belief, at all relevant times, LAlumina was and continues to

be a corporation or other business entity organized and existing under the laws of Delaware with

an office and place of business in Louisiana.




                                                  1
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 2 of 87



                                   UNDERLYING EVENTS

       4.       On or about December 6, 2019, Nordic (as owners) and LAlumina (as charterers)

entered into a maritime contract for the carriage of 55,000 metric tons of bauxite in bulk (10%

more or less in owners' option) from Kamsar, Guinea to Burnside, Louisiana aboard the MV MEDI

YOKOHAMA (the "Vessel"). This type of maritime contract is commonly referred to as a charter

party. The concerned charter party's terms were confirmed by way of a fixture recap of December

9, 2019 (the "Charter Party''). See Charter Party as Exhibit A.

       5.       Pursuant to the Charter Party, LAlumina was obligated to make payments for

freight, demurrage and other charges to Nordic.

       6.       The Charter Party provided for a daily demurrage rate of $12,500 or pro rata.

       7.       The Vessel performed the voyage and transported the cargo from Guinea to

Louisiana without incident. However, freight and demurrage were incurred during the voyage in

the following amounts: (a) 51,205 metric tons of bauxite in bulk at $14.74 per metric ton (yielding

total freight costs of$755,273.75); (b) 3.4534722 days of demurrage at the discharge port (yielding

$43,168.40 in demurrage); for a total due of (c) $798,442.15; subtracting previously payed

amounts (d) ($717,510.06); and subtracting (e) $7,204.86 for dispatch at Kamsar; resulting in an

outstanding payment of (d) $73,727.23 for demurrage and freight. See Demurrage and Freight

Invoice at Exhibit B.

       8.       The Charter Party obligates LAlumina to pay Nordic all outstanding demurrage and

freight. It specifically states: "[n]inety Five Percent (95%) of freight to be payable on Bill of

Lading quantity to Owner's account within 5 (FNE) banking days after completion ofloading and

telegraphic advice that Bills of Lading have been signed and released and receipt of Owners'

Freight invoice by telegraphic (transfer) wire. Balance together with demurrage/dispatch to be



                                                  2
             Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 3 of 87



settled within 30 days of completion of discharge provided Charterers received Owners laytime

calculations." Exhibit A, if3 at 4.

        9.       Pursuant to the Charter Party Owners sent an initial invoice for 95% of the freight.

Charterers paid this 95% freight portion in full. Pursuant to the above, the remaining 5% of freight,

together with demurrage was to be due and payable within 30 days of the completion of discharge.

        10.      On January 13, 2020 discharge was completed.

        11.      On March 3, 2020 Nordic sent its laytime calculations to Charterers with

corrections sent on March 4, 2020.

        12.      More than 30 days have passed since the Vessel completed discharging.

        13.      More than 30 days have also passed since Owners provided Charterers with their

laytime calculations.

        14.      Due to the passing of 30 days since discharge, in addition to (at the very latest) the

passing of 30 days since the issuance of laytime calculations to Charterers, the outstanding sums

are now past due.

        15.      Said failure to pay the full amount of outstanding demurrage and freight constitutes

a breach of the plain language of the underlying Charter Party.

        16.      Despite repeated demands, and accounting for prior payments thus far received, the

principal amount of $73,727.23 remains due and owing to Nordic, with recoverable interest

continuing to accrue thereon.

        17.      Pursuant to the Charter Party, the merits of disputes arising thereunder are to be

resolved by arbitration in London, conducted in accordance with English law. Nordic is thus

entitled to recover attorney's fees and arbitration costs incurred in connection with the anticipated

arbitration proceedings.



                                                   3
          Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 4 of 87



       18.     Nordic expressly reserves all rights to arbitrate the merits of the underlying dispute

in London and brings the instant action solely to obtain quasi in rem jurisdiction over LAlumina

together with security for its underlying claims (inclusive of estimated interest, estimated

attorneys' fees, and estimated arbitration costs).


                                 FIRST CAUSE OF ACTION
                          (breach of maritime contract by LAlumina)

        19.    Paragraphs 1 through 13 of this Complaint are repeated and realleged as if the same

were set forth here at length.

       20.     LAlumina breached its obligations under the Charter Party by failing to make

timely payments of demurrage and freight.

       21.     Nordic thereby sustained damages: (a) in the principal amount of, at least,

$73,727.23; (b) plus estimated interest (compounded quarterly for the length of time likely to

encompass completion of the arbitration proceedings); plus (c) estimated attorney's fees and

arbitral costs estimated for a total of$30,000. (This is a conservative estimate and Plaintiffreserves

all of its rights to see increased security as may be needed in this proceeding. Likewise, Plaintiff

reserves all rights to seek and recover the full quantum of its damages, fees, costs, interest and

other expenses in arbitration in England.)

       22.     LAlumina's breach of its obligations under the Charter Party has thereby caused

Nordic to suffer damages, as best as can now be estimated, in an amount equal to no less than

$103,727.23.

                                    RULEBATTACHMENT

       23.     Paragraphs 1 through 13 of this Complaint are repeated and realleged as if the same

were set forth here at length.


                                                     4
         Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 5 of 87



       24.     As set forth above, pursuant to the Charter Party, the underlying merits of disputes

are to be resolved by arbitration in London. Nordic expressly reserves all its rights to arbitrate the

merits of the underlying dispute and brings this action solely to obtain quasi in rem jurisdiction

over LAlumina, together with security for damages (inclusive of interests, costs and attorney's

fees as aforesaid), pursuant to the provision of Supplemental Rule B of the Federal Rules of Civil

Procedure ("Rule B").

       25.     Upon information and belief, and after investigation (as is more fully described in

the Declaration of Gordon S. Rather), LAlumina cannot be "found" within the District within the

meaning of Rule B, but Nordic is informed that LAlumina has, or will shortly have, property

subject to attachment within this District. See Declaration of Gordon S. Rather.

       26.     Specifically, a business entity called Almatis, Inc. ("Almatis") which is, pursuant

to information and belief, incorporated under the laws of Delaware and its principal place of

business is understood to be located in Little Rock, Arkansas. Upon information and belief: (a)

Almatis purchased LAlumina from Ormet Corporation in 2013; (b) during such time LAlumina

was a subsidiary of Almatis and supplied Almatis with alumina; (c) LAlumina was sold to Arthur

Metals LLC in in or about June 2019; (d) Almatis, however, continues to be LAlumina's largest

customer; (e) such transactions give rise to debts owed to LAlumina or other tangible or intangible

property being held by Almatis for the benefit of LAlumina. The grounds for such information and

belief include news articles, which state that "Almatis Burnside [now known as LAlumina] ... will

continue to supply Almatis ... with premium-grade alumina." See Exhibit C. Moreover, an article

published on or about April 3, 2020 noted that "LAlumina's largest customer is also its former

owner, Almatis." Exhibit D.




                                                  5
             Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 6 of 87



       27.       The total amount presently sought to be attached pursuant to Rule B of the

Supplemental Rules for Admiralty or Maritime Claims by Plaintiff against Defendant, inclusive

of the principal in the amount of $73,727.23, plus estimated interest thereon, estimated costs and

fees for arbitration, equals at least, $103,727.23.

WHEREFORE, Nordic Bulk Carriers A/S prays as follows:

        1.       That process in due form of law according to the practice of this Court may be

issued against LAlumina;

       2.        That the Court, in accordance with the provisions of Rule B of the Supplemental

Rules for Admiralty or Maritime Claims, direct the issuance of Process of Maritime Attachment

and Garnishment attaching all assets within the District owned by LAlumina LLC or in which said

entity has a direct beneficial interest, up to the amount of $103,727.23 so as to establish quasi in

rem jurisdiction over LAlumina and to serve as security for subsequent enforcement of any arbitral

awards and/or resulting judgments; and

        3.       That the Court retain quasi in rem jurisdiction for the ultimate enforcement of any

resulting arbitral awards and/or resulting judgments, and grant such other, further and different

relief as may be just, proper and equitable.

Dated: April 23, 2020
       Little Rock, Arkansas
                                                          By~         ----:5DA
                                                           Gordon S. Rather, Jr. (68054)

                                                              Wright, Lindsey & Jennings LLP
                                                              200 West Capitol Ave, Suite 2300
                                                              Little Rock, Arkansas 72201
                                                              Email: grather@wlj.com
                                                              Phone: (501) 371 0808
                                                              Fax: (501) 376 9442
                                                              Local Counsel for Nordic Bulk
                                                              Carriers A/S


                                                      6
Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 7 of 87



                                      Edward W. Floyd
                                      Luke F. Zadkovich
                                      Eva-Maria Mayer
                                      Floyd Zadkovich (US) LLP
                                      215 Park Ave South, 11 th Floor
                                      New York, New York 10003
                                      Email: ed.flovd(aJ,flovdzad.com
                                      Phone: (917) 999 6914
                                      Email: luke.zadkovich@flovdzad.com
                                      Phone: (917) 868 1245
                                      Email: eva.mayer@floydzad.com
                                      Phone: (617) 943 7957

                                     Attorneys for Nordic Bulk Carriers AIS
                                     (Pro Hae Vice to be filed)




                              7
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 8 of 87



                                           VERIFICATION

           Gordon S. Rather, Jr. pursuant to the provisions of 28 U.S.C. § 1746, declares and states

as follows:

           1.     I am an attorney admitted to practice before this Court and am a partner with the

firm of Wright, Lindsey & Jennings LLP, attorneys for Plaintiff, and I make this verification on

behalf of Plaintiff.

           2.     I have read the foregoing complaint and know the contents thereof, and the same

are true to the best of my knowledge, information and belief. The sources of my information and

the grounds for my belief are communications and information received from Plaintiff and its

representatives, together with an examination of the papers relating to the matters in suit.

           3.     The reason this verification is made by the undersigned, and not made by the

Plaintiff, is that Plaintiff is a non-Arkansas business entity as to which I am informed that no officer

or director is presently within this District.

           4.     Plaintiff has not made any prior attachment application with respect to the matters

in suit.

           I declare under penalty of perjury that the foregoing is true and correct.

Dated: April 23, 2020

[]

                                                                 By:---a- .s;           D .,
                                                                 Gordon S. Rather, Jr.




                                                     8
           Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 9 of 87



                                         DECLARATION

        Gordon S. Rather, Jr. pursuant to the provisions of 28 U.S.C. section§ 1746, declares and

states as follows:

          1.      I am an attorney admitted to practice before this Court and am a partner with the

firm of Wright, Lindsey & Jennings LLP, attorneys for Plaintiff, and I am familiar with the facts

of this matter.

        2.        To the best of my information and belief, the above-named Defendant cannot be

found within this District within the meaning of Supplemental Rule B for Admiralty or Maritime

Claims.

        3.        I caused a search to be made by going to the Louisiana Secretary of State website

(https://v,rww.sos.la.gov/Pagcs/dcfault.aspx) and searching the Commercial Division for the

Defendant - LAlumina LLC. This database contained record of the Defendant, showing it to be a

Delaware entity and upon information and belief LAlumina's principal place of business is

Louisiana. See Exhibit A.

          4.      Further, although the information currently displayed on the aforementioned

website notes that LAlumina's mailing address and principal business office is "Almatis Inc., 4701

Alcoa Road, Benton, AR 72015", upon information and belief, LAlumina was sold to Arthur

Metals in LLC in our about June 2019 suggesting that such information is a mere holdover from

the previous owners. See Exhibit B.

          5.      Due to, upon information and belief, LAlumina being incorporated in Delaware

with a principal place of business in Louisiana, LAlumina cannot be subject to general personal

jurisdiction within Arkansas.




                                                  9
        Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 10 of 87



       6.      Also, and very importantly, I caused a search to be made by going to the Arkansas

Secretary of State website (https://www.sos.arkansas.gov/coms/scarch all.php?fullsite) and

searching the Corporation and Business Entity Database for the Defendant - LAlumina LLC. This

database contained no record of the Defendant having authority to do business in Arkansas. I also

searched additional, online directories for Arkansas in addition to running generic search engine

(Google.com) searches and found no listings of Defendant in this District. Therefore, I think that

any reference to LAlumina LLC having a presence in this state must be erroneous.

       7.      For the foregoing reasons, it is my informed belief that the Defendant cannot be

served with process within the District and that the Defendant cannot be "found" within this

District within the meaning of Supplemental Rule B.

       8.      I therefore respectfully request, on behalf of the Plaintiff, that the Court issue an

order directing the Clerk of the Court to issue Process of Maritime Attachment and Garnishment

with respect to the Defendant's property within the District.



Dated: April 23, 2020



                                                                By:-sL      ~    D. -
                                                                Gordon S. Rather, Jr.




                                                10
Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 11 of 87




                          EXHIBIT A
                    Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 12 of 87
08/04/2020                                                         Commercial - Search


                                                        State of                                COMMERCIAL DIVISION
                                                        Louisiana                                      225.925.4704
                                                        Secretary of
                                                        State
                                                                                                      Fax Numbers
                                                                                              225.932.5317 (Admin. Services)
                                                                                               225.932.5314 (Corporations)
                                                                                                   225.932.5318 (UCC)




  Name                     Type                                                                 City                  Status
  LALUMINA LLC             Limited Liability Company (Non-Louisiana)                            WILMINGTON            Active

  Previous Names
       ALMATIS BURNSIDE, LLC (Changed: 7/9/2019)
       ALMATIS BURNSIDE, INC. (Changed: 8/8/2016)
   Business:                    LALUMINA LLC
  Charter Number:               41369802Q
  Registration Date:            12/16/2013
   Domicile Address
                251 LITTLE FALLS DRIVE
                WILMINGTON, DE 19808
   Mailing Address
                ALMATIS INC.
                4701 ALCOA ROAD
                BENTON, AR 72015
   Principal Business Office
                ALMATIS INC.
                4701 ALCOA ROAD
                BENTON, AR 72015
   Registered Office in Louisiana
                501 LOUISIANA AVENUE
                BATON ROUGE, LA 70802
   Principal Business Establishment in Louisiana
                41237 HWY 22
                SORRENTO, LA 70778

   Status
   Status:                      Active
   Annual Report Status: In Good Standing
   Qualified:                   12/16/2013
   Last Report Filed:           11/27/2019
   Type:                        Limited Liability Company (Non-Louisiana)


   Registered Agent(s)
   Agent:               CORPORATION SERVICE COMPANY
   Address 1:           501 LOUISIANA AVENUE
   City, State, Zip:    BATON ROUGE, LA 70802
   Appointment
                        11/27/2019
   Date:

https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails_Print.aspx?CharterlD=1062969_705971D90B                    1/2
                     Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 13 of 87
08/04/2020                                                           Commercial - Search

  Officer{s)                                                                                                    Additional Officers: No

  Officer:              EMRE TIMURKAN
  Title:                Manager
  Address 1:            ALMATIS INC.
  Address 2:            4701 ALCOA ROAD
  City, State, Zip:     BENTON, AR 72015

  Officer:              ALMATIS INC.
  Title:                Member
  Address 1:            ALMATIS INC.
  Address 2:            4701 ALCOA ROAD
   City, State, Zip:    BENTON, AR 72015



  Amendments on File (4)
   Description                                                                                    Date
   Stmt of Chg or Chg Prin Bus Off                                                                12/28/2015
   Conversion                                                                                     8/8/2016
   Name Change                                                                                    8/8/2016
   Name Change                                                                                   ?/9/2019




https://coraweb.sos.la.gov/commercialsearch/Commercia!SearchDetails_Print.aspx?CharterlD=1062969_ 705971 D90B                             212
Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 14 of 87




                          EXHIBITB
                          Case
Bauxite and alumina: Almatis         4:20-cv-00448-BSM
                             sells shares in US Burnside subsidiary -   Document
                                                                         Roskill 1 Filed 04/23/20 Page 15 of 87




        ~      .
                1
                    News; Bauxite and alumina: Almatis sells sha"es in US Burnside




        Bauxite and alumina: Almatis sells shares in US
        Burnside subsidiary
        Posted 15th July 2019 in Industry news.




                                                 ALMATIS
                                                  p E                    IU                  AL                        I   A




        On 27 June, Almatis reported the sale of 100% of its shares in Almatis Burnside to Arthur Metals.
        Almatis Burnside is an alumina manufacturer based in Louisiana, USA and will continue to supply
        Almatis, along with other customers, with premium-grade alumina. Almatis expects little change over
        the coming months in the relations of the two companies. As well as supply to Almatis, the Burnside
        refinery supplies products directly to the specialty alumina and, sometimes, hydrate markets. The
        company is expected to change its name in due course following the acquisition.


https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-bumside-subsidiary/[4/2 l /2020 12:26:33 PM]
                          Case
Bauxite and alumina: Almatis         4:20-cv-00448-BSM
                             sells shares in US Burnside subsidiary -   Document
                                                                         Roskill 1 Filed 04/23/20 Page 16 of 87


        Roskill View


        Almatis is a major producer of alumina products for use in the key markets of refractories, ceramics
        and polishing. It originally acquired the Burnside refinery facilities from Ormet Corporation in
        December 2013. At the time, the acquisition was seen as an important backwards integration for
        Almatis, providing the company with feedstock for its downstream alumina products manufacturing
        business. The Burnside refinery had 500ktpy of capacity at the time of this acquisition. Falling prices
        for bauxite and alumina through 2019, however, have made purchases of raw material from the
        market more attractive than having a captive supply.


        The 10th edition of Roskill's Non-metallurgical Bauxite & Alumina: Outlook to 2029 report, with
        detailed analysis of the market, will be published in August 2019. Click here to download the brochure
        and sample pages or to access further information .




        •••
        RELATED PRODUCTS


        Metallurgical Bauxite & Alumina




        ROSKILL

        Head office

        54 Russell Road, Wimbledon, London, SW19 1QL, United Kingdom


        Regional offices
        Canada, China, Brazil, Germany, Japan, New Zealand, Slovakia, South Africa, Spain


        +44 20 8417 0087
        Contact Us



https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-burnside-subsidiary/[4/2 l /2020 12:26:33 PM]
                          Case
Bauxite and alumina: Almatis        4:20-cv-00448-BSM
                             sells shares in US Burnside subsidiary -   Document
                                                                         Roskill 1 Filed 04/23/20 Page 17 of 87

        .els-    .cls-
        1{fili:#J~}i#6B3}icon-
        twitterlinkedin


        ABOUT US


        Contact


        About


        The Team


        The Board


        Careers


        Consulting


        Costs & Data Services


        News


        Subscribe to our Weekly Round-up



        MARKET REPORTS


        Steel Alloys


        EV Raw Materials


        Copper & Technology Metals


        Industrial Minerals & Chemicals



        All Market Reports

https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-burnside-subsidiary/[4/21/2020 12:26:33 PM]
                         Case
Bauxite and alumina: Almatis        4:20-cv-00448-BSM
                             sells shares in US Burnside subsidiary - Document
                                                                       Roskill     1 Filed 04/23/20 Page 18 of 87


       EVENTS


       Technology Metals 2021


       On the road ... Santiago 2021


       Salt 2020


       On the Road ... London 2020


       All events




                                                                       Terms of Use



                                                                       Privacy Notice



                                                                Event Terms & Conditions



                                                                    Subscription Terrns



                                                                       Copyright Notice


                                                                   Website by designbooth




https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-bumside-subsidiary/[4/21/2020 12:26:33 PM]
           Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 19 of 87



               DECLARATION IN SUPPORT OF AN ORDER APPOINTING
                        A PERSON TO SERVE PROCESS


Gordon S. Rather, Jr., pursuant to the provisions of 28 U.S.C. § 1746, declares and states as

follows:

       1.       I am an attorney admitted to practice before this Court and am a partner with the

firm of Wright, Lindsey & Jennings LLP, attorneys for Plaintiff.

       2.       I make this Declaration in support of Plaintiffs application, pursuant to the

provision of Rule 4(c) of the Federal Rules of Civil Procedure and the provision of Rule B(l)(d)(ii)

of the Supplemental Rules for Admiralty or Maritime Claims, for an Order appointing Gordon S.

Rather, Jr. or any other person instructed by Gordon S. Rather, Jr., in addition to the United States

Marshal, to serve Process of Maritime Attachment and Garnishment on the garnishee listed in the

Process, together with other possible garnishees.

       3.       The persons who would be instructed by Gordon S. Rather, Jr. to serve such process

are over 18 years of age and are not parties to this action.

       4.       Plaintiff desires to service Process of Maritime Attachment and Garnishment on the

garnishee promptly so that Plaintiff will be fully protected against the possibility of not being able

to satisfy any arbitral award against Defendant (or any subsequent judgment[ s] confirming such

award[s]).

       5.       Plaintiff respectfully request, for the foregoing reasons, that the Court appoint

Gordon S. Rather, Jr. or other persons instructed by Gordon S. Rather, Jr. to serve the Process of

Maritime Attachment and Garnishment upon the garnishee listed in the Process, together with any

other garnishees that Plaintiff learns may hold assets of Defendant.




                                                  11
        Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 20 of 87



Dated: April 23, 2020



                                               By~~           D ..
                                               Gordon S. Rather, Jr.




                                      12
Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 21 of 87




                          EXHIBIT A
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 22 of 87




                                              CHARTER PARTY

                                   BAUXITE - PORT KAMSAR/BURNSIDE



                                                                                                       New York

This Charter Party made and entered into on the 6th day of December, 2019, by and between LALUMlNA llC,
Highway 22, Burnside LA 70738, (herein referred to as "Charterer") and NORDIC BULK CARRIERS A/S. Tuborg
Havnevej 4-8, 2900-Hellerup. Denmark, as Owners, (herein referred to as "Owner"), as follows:

       1.        It is this day mutually agreed that: the Charterer undertakes to ship cargo and the Owner
undertakes to provide tonnage to carry same as follows:

BAUXITE IN BULK - as full/sole cargoes - no other cargo to be carried.

For one cargo of Bauxite in Bulk Group C, always loaded in accordance with the IMSBC Code and International
regulations each cargo.

Laycan:                      December 13-19, 2019

Quantity:                    55,000 Metric Tons, 10% more or less in Owners' option

Vessel nomination as per terms/regulations attached in Annex I.
~r-ers to give O1.vners 30 days' notice of required layday commencement with stem in order for a 10 days
spread, inclusive. VVithin 5 days, Owner to indicate a named vessels or suitable subst:tute and thereafter, as to
reach Charterers not later than 15 days prior to 1..i day of laycan. Owners to name actual performing vessel with
expected intake (but always with the agreed minimum/maximum quantity), latest 5 days prior to vessel's ETA load
port. Performing vessels and any subsequent substitution to be subject Shippers/Receivers approval within 24
hoof&;-Satur-0ays,.SU.rtday-s-and-h&liday&-exceptetl-.affer-i:eBe-ipt-of.-c-01cripl€te-oominaHon,

Owners are responsible to:

  - meet prevailing restrictions at both ends,
  - arrive, load/discharge, and sail basis prevailing drafts and to get under and stay under loading/discharging
   equipment throughout operations.


MV NORDIC TBN (fgos mv medi yokohama has been accepted)
SDBC
Geared or gearless in owners' option
Max 15 years




                                                        1
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 23 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6m, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUMINA LLC


Ovmers to nominate intended performer latest 15 days prior 1st day of laycan and final performer latest
7 days before vessels ETA load port and always i.vithin !aycan. Performing vessels and any subsequent
substitution to be subject to charterers/shippers/receivers approval within 24 hours Saturdays, Sundays
and holidays excepted after receiving same within office hours in Nevv York USA, 0900 1700 Saturdays,
Sund-ays-aH~y-s-e-x{;Spteda

With nomination Owners are to provide the following:

     •     Full/ complete vessel description, including hatch cover type and dims
     •     Vessel's head-owners and full ownership chain
     •     Last 3 cargoes
     •     IMO number
     •     Present position and expected full itinerary, including ETA load and discharge port(s)
     •     Vessel's declared cargo intake basis intended discharge port and intended stow plan
     •     Expected sailing draft from loading port and arrival draft at discharge port
     •     Copies of valid ISPS/ Class/ P&I/ ISM certificates by email attachment
     •     Vessels P&I Club/Class

Vessel/owners to comply with terminal/shippers vetting rules and requirements both ends and to be part
of charter party and overrule it

Confirm 1.2 loading rate         no change without mutual discussion on impact on freight rate/demurrage
calculation.

Nomination of vessel:

Vessel nomination shall include as details as per Clause one and provide IMO number, ownership chain
(if any, through to head owner}, estimated intake oo 38' fresh 'Nater Tromberas and ETA loading port and
include copies of DOC, SMC and ISSC.

Each nomination of performing vessel and any subsequent substitute vessel to be subject to
Shippers/Charterers/ Receivers' approval as per terms/conditions attached within 24 hours, Saturday,
Sunday and Holiday excepted of receipt by Charterers of Owners nomination, \Nithin office hours ln New
¥o-r-k-1d-SA,OB00-1-7-GQ-sats-ABx.

Vessel owners confirm performing vessel to be/have:

-        Geared or gearless in Owners' option
-        Single deck, bulk carrier, self-trimming, class highest Lloyds or equivalent by a member of the
         international association of classification societies (IACS)
-        Performing vessel to be suitable in all respects for all load and discharge facilities including but not
         limited to LOA/Beam/Draft/Gear and the voyage described in this charter party and for the carriage
         of bauxite in bulk
-        In conformity with attached Kamsar loading port vessel requirements
-        No twin hatches
-        No centerline beam or bulkhead, no fitting, no wood or obstructions in holds
-        Vessel to perform this voyage at min 11.00 knots weather permitting
-        Vessel to have full P and I coverage for duration of this voyage - Owners to advise with vessel
         nomination
 -       Vessel age max 15 years at completion of loading



                                                          2
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 24 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6TH, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUMINA LLC

-   Owners confirm that performing vessel\s will be ISSC certified and carry a valid original certification
    on board the vessel for the duration of this voyage and owners to supply copy of same if requested
    by charterers or their agents
-   Vessel/Owners responsibility to get under any bridges to reach Burnside Terminal, Burnside,
    Louisiana


Suitable in all respects for:

    A.   The load and discharge berths and ports
    B.   Carriage of Bauxite in Bulk
    -    Performing vessel(s) to be fully P & I Club covered.
    -    Performing vessel must be free of any obstructions/fittings in cargo spaces/holds/hatch ways/tank
         tops.
    -    Performing vessel(s) to comply with all Government regulations applicable to vessels engaged in
         such transport.

If applicable, Owners confirm that Performing Vessel 'Nill be "Brazilian" approved (D.P.C .inspection).

Owners confirm that they are familiar with this trade.

It is understood that Owners are responsible to meet prevailing restrictions at both ends, including
draft/restrictions at loading/ discharging ports. as well as Brazilian requirements as applicable.

Scheduling and Performance:

Owners are required to only nominate vessels suitable as per Charter Party requirements and to
endeavor to nominate most economical intake in the event of reduced draft at load port, with an itinerary
at the time of nomination that can effectively perform the lifting within the required dates as declared by
the Charterers. The inability of a given nominated and accepted performing vessel to perform under this
contract shall not relieve Owners of its obligation hereunder.

In the event any dedicated vessel is unable to perform under this contract, Owners shall utilize an
alternate vessel from their fleet or to secure 3rd party vessel to meet the declared laycan.

Performing vessel always to be in conformity with United States Law, including restrictions imposed by
the US Treasury Department Office of Foreign Assets Control (OFAC) and the US Commerce
Department, Bureau of Industry and Security (BIS) and United Nations Proclamations prohibiting certain
flag/ownership/management from participating in trade covered by this charter. Owners responsible for
all costs/consequences if in violation of this warranty.

Performing Vessel(s) always to be in conformity with United States/United Nations law/directives/
proclamations prohibiting certain flags/ownership/management from participating in trade covered by this
charter. Owners responsible for all costs/consequences if in violation of this warranty.

       2.        That the said nominated ship, being warranted tight, staunch and strong, and in every way
fitted for the voyage, shall, with all convenient speed, proceed to Porto Kamsar, Guinea, always afloat,
to load her cargo of BAUXITE IN BULK, loading maximum possible on prevailing draft, (final quantity at
Master's discretion, but understood to be within tolerance per Clause 1), there loading in the customary
manner, in regular turn, when, where and as soon as ordered by Shippers' Agents, not exceeding what



                                                     3
           Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 25 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 5rH, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUMINA LLC


she can reasonably stow and carry over and above her Tackle, Apparel, speed, proceed to, always afloat,
one - two safe berth(s) BURNSIDE TERMINAL, BURNSIDE, LOUISIANA, USA, or in Charterers' option
ARTCO Buoys 110 or 121, attached Impala Terminal Burnside Rules and Regulation to apply in full, and
there deliver the cargo as customary, when, where, and as directed by consignee, to whom written notice
is to be given of the ship's being ready to discharge.
If Charterers require 2nd berth at load or discharge, same to be for Charterers' account.

Understood Owners responsibility to arrive, berth, load and sail at load port and arrive berth discharge
at discharge port, sail on prevailing drafts including tides.

Owners to comply with load port Kamsar Port requirements and Impala Burnside vetting rules and
discharge requirements.

Terms and conditions of both Kamsar Port loading terms and conditions and vessel requirements, and
Burnside terminal rules and regulations as attached.

(See Clauses 12 and 29.)

Latest by 20 days prior to 1st day of laycan Charterers' option to declare a different discharge port within
Atlantic Ocean/Med/Black, freight to be calculated on open book basis. If disport East of Passero then
time charter equivalent to be calculated repositioning the vessel in Cape Passero.

      3.       Freight Rate:

U.S.$14.75 (fourteen dollars and 75/100) per Metric Ton F.1.O. Spout/Grab Trimmed basis prevailing
draft at both load/discharge port, no draft guarantee by Charterers, no draft escalation, basis Burnside.

U.S.$xx.x (xx) per Metric Ton F.1.O. Spout/Grab Trimmed basis prevailing draft at both load/discharge
port, no draft guarantee by Charterers, no draft escalation, basis Artco Buoys 110/121.

Freight in U.S. Currency based on Bill of Lading quantity, in full of all port charges, pilotages, consulages,
light dues, lighterage, tug charges and all other dues usually paid by Owners. Hospital fees, lighthouse,
buoy and other normal port charges to be for ship's account. Freight Tax, if applicable, to be for Owners'
account. Taxes, dues if any, on cargo to be for Charterers' account. Taxes, dues if any, on vessel and or
freight to be for Owners' account. ,A.II other taxes on cargo, if any, including Port Utilization Tax in BRAZIL
(!f loading Brazil), to be for Charterers' account.

Any additional leveling and trimming at loading required by Master over and above vessel safe sailing
trim to be for Owners' account.
Charterers to always leave vessel in safe sailing trim to Masters satisfaction.

Ninety Five Percent (95%) of freight to be payable on Bill of Lading quantity to Owner's account within 5
(FIVE) banking days after completion of loading and telegraphic advice that Bills of Lading have been
signed and released and receipt of Owners' Freight invoice by telegraphic (transfer) wire.

Charterer has the privilege to deduct commissions from freight. Balance together with
demurrage/despatch to be settled within 30 days of completion of discharge provided Charterers received
Owners laytime calculations.




                                                      4
          Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 26 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6m, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUM!NA LLC


Full freight deemed earned as cargo loaded on board discountless and non-returnable, ship and/or cargo
lost or not lost.

Following to be inserted in all Bill(s) of Lading issued pursuant to this Charter Party:

                   "FREIGHT PAYABLE AS PER GOVERNING CHARTER PARTY"

Owners Bank as follows: To be advised

      4.       Owner to make its own arrangements for payment of disbursements/ship's expenses at
ports of loading/discharging.

       5.        The cargo to be loaded at the average rate of 24,000 Metric Tons per weather working
day (of 24 consecutive hours) Sundays and Holidays included and to be discharged at the average rate
of 13,000 Metric Tons per weather working day (of 24 consecutive hours) Sundays and Holidays
included, except at load port: Nev, Years Day, Carnival, and Christmas day, and except at discharge
port: New Years Day, Mardi Gras Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas
Day; which are not to count, unless used, in which case actual time used to count; time lost by reason of
all or any of the following causes shall not be computed in loading or discharging time, viz: War, Rebellion
Tumults, Civil Commotions, Insurrections, Political Disturbances, Epidemics, Quarantine, Riots, Strikes,
Lockouts, Stoppage of Miners, Workmen, Lightermen, Tugboatmen, or other hands essential to the
working carriage, delivery, shipment or discharge of the said cargo, whether partial or general, or
accidents at the mines, at Receivers' Works or Wharf, land-slips, floods, snow, bad weather, intervention
of Sanitary Customs and/or other constituted authorities, partial or total stoppage on Rivers, Canals or
on Railways or any other cause beyond the control of the Charterer or their servants.

Otherwise as per Kamsar & Impala Burnside terms and regulations which integral part of the Charter
Party.

      6.       Laytime shall commence at loading port twelve (12) hours and at discharging port twelve
(12) hours after tendering Notice of Readiness, whether in port or not, whether in berth or not, and after
being in Free Pratique and entered at Customs, unless load/discharge commences earlier, in which case
actual time used to count.

If berth is occupied, vessel must tender Notice of Readiness from closest safe anchorage available,
whether in port or not, whether in berth or not, whether in Free Pratique or not, whether in Customs
Clearance or not, and shifting time not to count as laytime or time
on demurrage. (See Clause 29)

It is understood that Notice of Readiness may be tendered at load and discharge ports any time (24
hours), Sundays and Holidays included, except that Vessel is not to tender on, nor is time to count on,
the "Super" Holidays (as outlined in Clause 5), unless used, in which case actual time used to count.

Local port/state holidays/holidays as per BIMCO calendar not to count as laytime nor demurrage.

Laytime shall cease at loading port upon completion of loading provided vessels sailing is not delayed,
and at discharging port upon completion of discharge after Charterer's holds have been shovel cleaned
by Charterer.




                                                      5
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 27 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6m, 2019
BETWEEN NORDlC BULK CARRIERS A/SAND LALUMINA LLC

Opening and closing of hatches at loading and discharging ports to be for account of ship and time so
lost not to count as laytime, (always provided local labor regulations permit, otherwise same to be for
Charterer's account).
The Captain shall cover the hatch of each hold as soon as loading into same has finished and also all
hatches when the loading or discharging has finished for the day, if the weather be wet or threatening
upon request of Shippers and Receivers, he shall also, during rain and snow, cover up all hatches in
which loading or discharging is not actually going on. (It is understood that opening/closing hatches to
be for Owner's account provided local regulations allow the crew to perform same.)

       7.       The ship to be loaded and discharged with shore equipment. Charterer's stevedores to
serve at both load and discharge ports. Owner to have holds cleaned and ready in all respects for loading
this cargo prior to tendering Notice of Readiness. However, in case of a dispute as to vessel's cleanliness,
Owner and Charterer agree that an independent Lloyd's Surveyor's ruling to be binding.
Vessels holds to be left customarily shovel clean at discharge port and laytime used to count

Vessel to be discharged by mechanical grabs. Stevedore damages, if any, shall be settled between
stevedores and ship prior to ships' departure from discharge port and Charterer shall cooperate fully with
ship's Master to expedite settlement, provided Master notifies Charterer in writing in a timely manner.
Charterer will not consider any claim for stevedore damage unless given notice in writing at time of
occurrence, unless for hidden damages, but Charterers to remain ultimately responsible.

      8.      Overtime shall be for account of party ordering same; if ordered by the Port Controller or
any other authority, same to be for Charterer's account, but officer's and crew's overtime always to be
for Owner's account.

       9.         Demurrage: If loading/discharging is not completed within the allotted laytime, Seller shall
pay demurrage at the rate to be declared by owners with vessel nomination and always in-line with
market but max USO 12,500 per day or pro rata, half despatch for laytime saved both ends. ifl-ex.Ge.ss
of the said allotted laytime on the total shipment tonnage. Buyer shall pay dispatch at half the demurrage
rate for all laytime saved.

      10.      Laytime Non-Reversible.

      11.      Burnside Terminal Rules and Regulation to apply.

      12.      Owners to nominate charterers' agents both ends, owners paying customary fees both
ends, including but not limited to high water fees, ISPS charges and agency fees related to same.

Load Port Agents:      to be advised

Discharge Port Agents: to be advised

      13.      General Averages occurring under this charter to be settled in London according to York-
Antwerp Rules 1974 as amended 1990 and any subsequent recognized amendments, and as to matters
not provided for by these rules, according to the laws and usages at the Port of London.

      14.       Master to advise Charterer as well as Charterer's Agents at port of loading, should he have
to put in at any port or ports.




                                                      6
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 28 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6TH, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUMINA LLC


      15.      In case of Jettison, the Captain to report same to Consignees immediately.

    16.       A brokerage commission of 1.25% on the gross amount of freight, deadfreight and
demurrage is due to IFCHOR NORTH AMERICA payable by owners.

      17.      Owners/Master to give/cable/loading port Agents and IF CHOR NORTH AMERICA (email:
operations-north.america@ifchor.com), giving 10, 7 and 5 days, 96, 48, 24 and 12 hours notice of ETA
load port.
Immediately upon sailing from load port, Owners/Master to give/cable IFCHOR NORTH AMERICA
(email: operations-north.america@ifchor.com), giving quantity loaded in metric tons, stowage by holds,
and ETA discharge port.
Owners/Master to give/cable discharge port Agents and IFCHOR NORTH AMERICA (email: operations-
north.america@ifchor.com), giving 7 and 5 days, 72, 48, and 24 hours notice of vessel's ETA Burnside.

      18.      FORCE MAJEURE

A.    Neither the vessel, the Master, Carrier nor Charterer shall, unless otherwise in this contract
expressly provided, be responsible for any loss or damage or delay or failure in performing hereunder,
arising or resulting from a declaration of Force Majeure from Suppliers MRN/HYDRO, government
intervention, act of God, act of war, insurrection, riot, embargo, perils of the sea, fire, explosions,
earthquake, storm, tidal wave or similar disturbance, flood, drought, act of public enemies, pirates or
assailing thieves, arrest or restraint of princes, rulers or people or seizure under legal process provided
bond is promptly furnished to release the vessel or cargo; breakdown of machinery or facilities on board
vessel; breakdown of shore machinery or facility including shore loading and discharging equipment for
more than three (3) days; strike, lockout, combination of workmen, stoppage or restraint of labor from
whatever cause, either partial or general; law, act, order, proclamation, decree, regulation, ordinance,
instruction or request of government or other public authorities, federal, state, local or foreign; judgment
or decree of a court of competent jurisdiction; delay or failure of usual carriers or contractors, or suppliers
of Bulk Bauxite, at any time or business curtailment, labor shortage or inability to obtain Bulk Bauxite,
operating materials, plant equipment; any contingency or delay or failure or cause of any nature beyond
the control of Charterer or of Carrier, (any such contingency, delay or failure being hereinafter called
"Force Majeure"), preventing or hindering Charterer from shipping or Carrier from transporting the Bulk
Bauxite referred to herein. Prompt written notice to the other party shall be given by the party affected by
such Force Majeure. Any party invoking Force Majeure pursuant to this Clause, shall, upon termination
of such Force Majeure, give prompt notice thereof to the other party.

B.    Carrier shall not be required to order a nominated vessel to proceed to a designated loading port
on any voyage if at the time the vessel would arrive at such port either the port or ports of loading or the
port or ports of discharging are subject to a

C.    Laytime shall be suspended and demurrage shall not accrue during any delays in loading or
discharging due to Force Majeure as defined above.

      19.      Charterer shall remain responsible for freight, deadfreight and demurrage incurred at ports
of loading and discharging.

      20.       Should any dispute arise between Owner and Charterer, the matter in dispute shall be
referred to three persons in London, one to be appointed by each of the parties hereto, and the third by
the two so chosen; their decision or that of any two of them, shall be final, and for the purpose of enforcing



                                                       7
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 29 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6TH, 2019
BETWEEN NORDIC BUlK CARRIERS A/SAND LAlUMINA LLC


any award, this agreement may be made a rule of the Court. The Arbitrators shall be commercial men
conversant with shipping matters.

Notwithstanding anything contained herein to the contrary, should the sum claimed by each party not
exceed U.S. $50,000.00 - LUMPSUM, (exclusive of interest on the sum claimed, costs of the arbitration
and legal expenses, if any), the dispute is to be governed by English Law

      21.     If the vessel calls at any U.S. port for the purpose of loading or discharging cargo, vessel's
cargo gear and all other equipment shall comply with regulations established by U.S. Public Law 85-742,
Part 9 (Safety and Health Regulations for Longshoring), or similar and/or currently applicable
requirements in the countries involved. If Longshoremen are not permitted to work due to failure of the
Master and/or Owners' Agents to comply with the aforementioned regulations, any delay resulting
therefrom shall be for Owners' account.

       22.      U.S.A. Clause Paramount, New Jason Clause, New Both-to-Blame Collision Clause, P &
I Bunkering Clause, and SIMCO Standard War Risks Clause for Voyage Chartering, 2004 ( ode Name:
"VOYWAR 2004"), SIMCO Standard ISM Clause and SIMCO Standard ISPS Clause are considered to
be fully incorporated in this Charter Party.

      23.      The Owner of the vessel(s) performing under this Charter has obtained and supplied their
vessel(s) with a Certificate of Financial Responsibility (Oil Pollution) in compliance with the requirements
of the United States Water Quality Improvement act of 1970, and/or current regulations, or similar and/or
currently applicable requirements in the countries involved.

      24.     Charterer' understands at least the following restrictions apply; this information is given as
a guidance only and without guarantee:

TROMBET,A.S: 245 Meters LO.fa,.; about 36 38' feet fresh water draft depending upon time of year;
distance from waterline to hatchcoaming of about 13.5 meters minimum (July) and about 19 meters
maximum (December).

BURNSIDE TERMINAL: Prevailing Mississippi River draft. Owner familiar with trade.

     25.      Any extra insurance on cargo on account of vessel's age over 15 years, flag, class or
ownership to be for Owner's account and to be deducted from freight.

      26.       Owner warrants that performing vessel(s) are suitable for customary grab discharge of
bulk cargoes.

      27.       Owner to have the right to bunker vessel en route without significant delay from the voyage
or delay in the arrival of the cargo.

        28.      Owner confirms having checked and satisfied itself that its vessel is suitable for the loading
facilities in Port Kamsar.

      29.     If the loading berth is not available on vessel's arrival at or off the port of loading or so
near thereunto as she may be permitted to approach, the vessel shall be entitled to give Notice of
Readiness on arrival there with the effect that laytime counts as if she were in berth and in all respects




                                                       8
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 30 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6m, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LAlUMINA lLC


ready for loading provided that the Master warrants that she is, in fact, ready in all respects. Actual time
occupied in moving from place of waiting to loading berth not to count as laytime or time on dem urrage.
If, after berthing ,the vessel is found not to be ready in all respects to load, the actual time lost from the
discovery thereof until she is, in fact, ready to load shall not count as laytime. (It is understood that if the
berth is free the vessel is obligated to proceed to berth before tendering.)

      30.     Owner agrees to stow this cargo in minimum number of holds possible.
Subject to head owners'/master's approval and vessel's suitability.

      31.      When so requested by Charterers or their representatives, Owners to shift vessel under
the loading appliance or shift vessel at the discharging port as necessary to facilitate loading/discharging
operations, at no extra cost. Same to be accomplished by crew by warping vessel within the same berth
only, always providing local regulations/ customs permit, otherwise any such shifting to be for Charterers'
account. Linehandlers from shore, if required, to be for Charterers' account. Laytime used for shifting to
count.

      32.      Any delays/boycotts due vessel's nationality or flag to be for Owner's account.

      33.      This Agreement shall be governed by the general maritime law of the United Kingdom. In
the event there is no recognized rule under the general maritime law as to any matters arising hereunder,
English law shall apply.

       34.      Owners to utilize Unique Bill of Lading Identifier and to apply suitable SCAC Code for all
Bills of Lading issued for trading to U.S.A.

      35.      Freight Beneficiary of this Charter Party:

If Freight Beneficiary is different than the Owners/Disponent Owners of the vessel, then "Written
Declaration/ No Objection Letter" from Head Owners/Disponent Owners to be asked for Charterers
paying the freight to the nominated "Freight Beneficiary" in accordance with O AC Clause which is as
incorporated in the Charter Party.

      36.      Encumbrance Clause

Owners guarantee the vessel is free from any obligation, encumbrance, claim or lien, of a financial nature
or otherwise, that would interfere in any way with the vessel's performance of this voyage and/or the
delivery of the cargo with the utmost despatch. In the event the vessel cargo is liened or arrested during
the currency of this Charter Party (or after completion of discharge in respect of the cargo) the owners
are to take immediate action to release vessel/cargo from any such lien or arrest and to remain fully
responsible for the cost or damages caused as a result of any lien or arrest or interruption of the vessel's
performance under this Charter Party.

      37.      Ballast Water Management Clause

Owners warrant that the vessel shall comply with all mandatory ballast water requirements. The Owners
shall assume liability for and shall indemnify, defend and hold harmless the Charterers against any loss
and/or damage (excluding consequential loss and/or damage) and any expenses, fines, penalties and
any other claims, including but limited to legal costs, arising from the Owners' failure to comply with any
such provisions.



                                                       9
            Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 31 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6TH, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUM!NA LLC



Should such failure result in any delay then, notwithstanding any provision in this Charter arty to the
contrary, the period of such delay shall not count.

      38.      Bunker Fuel Sulphur Content Clause

Owners confirm they are aware of the maximum sulphur content requirements of any emission control
zone the Vessel may be required to enter during the performance of this Charter. Owners warrant that
Owners and the Vessel shall comply with all applicable requirements of any emission control zone and
shall use fuels (which term shall include all heavy fuel oils, marine gas oils and marine diesel oils as
applicable) of such specifications and grades to ensure compliance with these requirements.

For the purpose of this Clause, "emission control zone" shall mean areas as stipulated in MAR POL Annex
VI and/or zones and/or areas regulated by regional and/or national authorities such as, but not limited to,
the EU, the US Environmental Protection Agency and the California Environmental Protection Agency.
Owners shall indemnify, defend and hold Charterers harmless in respect of any direct loss, liability, delay,
fines, costs or expenses arising or resulting from Owners' failure to comply with this Clause.

      39.      It is agreed and understood that this fixture is to be treated as strictly private a d
confidential by all concerned.

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the day and year first
above written.




             OWNER:                                                            CHARTERER:




                                                    10
          Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 32 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER Gm, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUMINA LLC

BIMCO ISM CLAUSE for Voyage and Time Charter Parties

From the date of coming into force of the International Safety Management (ISM) Code in relation to the
Vessel and thereafter during the currency of this Charter Party, the Owners shall procure that both Vessel
and "The Company" (as defined by the ISM Code) shall comply with the requirements of the ISM Code.
Upon request the Owners shall provide a copy of the relevant Document of Compliance (DOC) and
Safety Management Certificate (SMC) to the Charterers.

Except as otherwise provided in this Charter Party, loss, damage, expense or delay caused by failure on
the part of the Owners or "The Company" to comply with the ISM Code shall be for Owners' account.


BIMCO ISPS/MTSA CLAUSE FOR VOYAGE CHARTER PARTIES 2005

(a)     (i) The Owners shall comply with the requirements of the International Code for the Security of
Ships and of Port Facilities and the relevant amendments to Chapter XI of SOLA (ISPS Code) relating
to the Vessel and "the Company" (as defined by the ISPS Code). if trading to or from the United States
or passing through United States waters, the Owners shall also comply with the requirements of the US
Maritime Transportation Security Act 2002 (MTSA) relating to the Vessel and the "Owner" (as defined by
the MTSA).

        (ii) Upon request the Owners shall provide the Charterers with a copy of the relevant International
Ship Security Certificate (or the Interim International Ship Security Certificate) and the full style contact
details of the Company Security Officer (CSO).

        (iii) Loss, damages, expense or delay (excluding consequential loss, damages, expense or delay)
caused by failure on the part of the Owners or "the Company" or "Owner" to comply with the requirements
of the ISPS Code/MTSA or this Clause shall be for the Owners' account, except as otherwise provided
in this Charter Party.

(b)     (i) The Charterers shall provide the Owners and the Master with their full style contact details
and, upon request, any other information the Owners require to comply with the ISPS Code/MTSA.

        (ii) Loss, damages or expense (excluding consequential loss, damages or expense) caused by
failure on the part of the Charterers to comply with this Clause shall be for the Charterers' account, except
as otherwise provided in this Charter Party, and any delay caused by such failure shall count as laytime
or time on demurrage.

(c)     Provided that the delay is not caused by the Owners' failure to comply with their obligations under
the ISPS Code/MTSA, the following shall apply:

        (i) Notwithstanding anything to the contrary provided in this Charter Party, the Vessels all be
entitled to tender Notice of Readiness even if not cleared due to applicable security regulations or
measures imposed in a port facility or any relevant authority under the ISPS Code/MTSA.

        (ii) Any delay resulting from measures imposed by a port facility or by any relevant authority
under the ISPS Code/MTSA shall count as laytime or time on demurrage, unless such measure results
solely from the negligence of the Owners, Master or crew or the previous trading of the Vessel, the
nationality of the crew or the identity of the Owners' managers.




                                                     11
           Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 33 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6m, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUM!NA llC

(d)      Notwithstanding anything to the contrary provided in this Charter Party, any costs or expenses
whatsoever solely arising out of or related to security regulations or measures required by the port facility
or any relevant authority in accordance with the ISPS Code/MTSA including, but not limited to, security
guards, launch services, vessel escorts, security fees or taxes and inspections, shall be for the
Charterers' account, unless such costs or expenses results solely from the negligence of the Owners,
Master or crew or the previous trading of the Vessel the nationality of the crew or the identity of the
Owners' managers. All measures required by the Owners to comply with the Ship Security Plan shall be
for the Owners' account.

(e)      If either party makes any payment which is for the other party's account according to this Clause,
the other party shall indemnify the paying party.

Footnote: This Clause replaces previously published ISPS Clause for Voyage Charter Parties ANO the
US Security Clause for Voyage Charter Parties, both of which are now officially withdrawn.


U.S. CUSTOMS ADVANCE NOTIFICATION/ AMS CLAUSE

(a) If the Vessel loads or carries cargo destined for the US or passing through US ports in transit, the
Owners shall comply with the current US Customs regulations (19 CFR 4.7) or any subsequent
amendments thereto and shall undertake the role of carrier for the purposes of such regulations and
shall, in their own name, time and expense:

i) Have in place a SCAC (Standard Carrier Alpha Code);
ii) Have in place an ICB (International Carrier Bond);and
iii) Submit a cargo declaration by AMS (Automated Manifest System) to the US Customs.

(b) The Charterers shall provide all necessary information to the Owners and/or their agent to enable
the Owners to submit a timely and accurate cargo declaration.
The Charterers shall assume liability for and shall indemnify, defend and hold harmless the Owners
against any loss and/or damage whatsoever (including consequential loss and/or damage) and/or any
expenses, fines, penalties and all other claims of whatsoever nature, including but not limited to legal
costs, arising from the Charterers failure to comply with any of the provisions of this sub-clause. Should
such failure result in any delay then, notwithstanding any provision in this Charter Party to the contrary,
all time used or lost shall count as laytime or if the Vessel is already on demurrage, time on demurrage.

(c) The Owners shall assume liability for and shall indemnify, defend and hold harmless the Charterers
against any loss and/or damage whatsoever (including consequential loss and/or damage) and any
expenses, fines, penalties and all other claims of whatsoever nature, including but not limited to legal
costs, arising from the Owners failure to comply with any of the provisions of sub-clause (a). Should such
failure result in any delay then, notwithstanding any provision in this Charter Party to the contrary, all time
used or lost shall not count as laytime or if the Vessel is already on demurrage, time on demurrage.

(d) The assumption of the role of carrier by the Owners pursuant to this Clause and for the purpose of
the US Customs Regulations (19 CFR 4.7) shall be without prejudice to the identity carrier under any bill
of lading, other contract, law or regulation.




                                                      12
         Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 34 of 87

RIDER CLAUSES TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6TH, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LAlUMINA lLC




                                   ANNEXES A& B

              LOAD AND DISCHARGE PORT TERMS AND REGULATIONS




                                            13
          Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 35 of 87

ANNEX I TO MV "NORDIC TBN"
CHARTER PARTY DATED DECEMBER 6™, 2019
BETWEEN NORDIC BULK CARRIERS A/SAND LALUMINA LLC


                                              Annexe
             LOADING REGULATIONS - REVISION EFFECTIVE JANUARY 201 Z


                                       PORT OF KAMSAR
                NOTE: The Loading Regulations may be revised from time to time.


                                  A.   GENERAL PROVISIONS


    l.   As used herein, "CBG" shall mean Compagnie des Bauxites de Guinee, "Buyer" shall
         mean the purchaser of CBG bauxite and "Seller" shall mean the seller of CBG bauxite.
         All volumes described in these loading regulations are based on 3% moisture.


    2.   Deliveries shall be made, loaded and trimmed by CBG's telescopic chute to the Vessel
         Master's satisfaction free on board bulk carriers provided by the Buyer, which ships shall
         be suitable to berth and load at CBG's loading facilities at Port Kamsar, Guinea, and shall
         have characteristics suitable for loading and trimming of bulk cargoes, and shall be classed
         lO0Al with Lloyds Register of Shipping or equivalent class established by another
         recognized classification society. All ships are to provide an ISPS certificate and an IMO
         number on arrival at Kamsar prior to loading.


    3.   The term "bulk carrier" shall mean a single deck vessel into which cargo can be loaded
         by CBG's loading facility without the necessity of hand trimming.



    4.   The draft at the berth and depth of water in the channel approaches and swinging basin
         shall be determined by the port works as constructed by the responsible authorities of the
         government of Guinea.


    5.   Vessels may be rejected for loading if the vertical distance from the waterline to the top of
         the highest hatch coaming exceeds 50 feet at any time while alongside the loading berth.



    6.   The vessel quantity shall not be less than 43,000 metric tons.
      Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 36 of 87




B. SCHEDULING

7.   The vessel loading dates shall be deemed to allow for a total of twelve (12) laydays, five
     (5) of which shall precede the specified loading date and six (6) of which shall follow the
     specified loading date.



8.   CBG shall have the right, by twenty-five (25) days notice in the case where inventories are
     below 300,000mt, to defer any vessel loading date or estimated vessel loading date where
     appropriate to alleviate congestion at the port; provided, CBG shall have no right to defer
     the loading date of any vessel nominated within twenty-five (25) days of its loading date
     in accordance with these Loading Regulations. Deferrals shall be in increments of five (5)
     days. If a vessel loading date or estimated loading date would, as a result of a deferral
     hereunder, be deferred past 10 January of the following contract year, such loading date
     shall be considered canceled, in which event the Seller will inform Buyer and discuss
     alternative shipping.


                                       C.   LOADING


9.   At least thirty-five (35) days in advance of the beginning of the first of the twelve (12)
     laydays established pursuant to these Loading Regulations, Buyer shall give notice to Seller
     by email, telex or facsimile declaring seven (7) final laydays within the spread of twelve
     (12) laydays previously designated. In the event Buyer shall fail to give such notice as
     above provided, Seller shall, within five (5) days following the date on which such notice
     should have been given pursuant to this Clause, give notice to Buyer by email, telex or
     facsimile fixing seven (7) final laydays within the spread of twelve (12) laydays previously
     designated



     As soon as practical, and in no event later than ten (10) days prior to the estimated arrival
     of the vessel at Port Kamsar and in no event later than seven (7) days prior to the estimated
     arrival of the vessel at Port Kamsar, Buyer shall give Seller notice by e-mail,




                                               2
       Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 37 of 87




      telex or facsimile setting forth the name of such vessel, its flag, deadweight tonnage, radio
      call letters, Master's name and nationality, length overall, maximum beam, estimated cargo
      quantity and quality, estimated time of arrival at Kamsar, ISPS certificate number and IMO
      number, port of destination and the entity responsible for the payment of port charges on
      its behalf. Within two (2) business days in Guinea after receipt of the said notification,
      Seller by notice to Buyer by email, telex or facsimile shall accept or- reject the ship
      nominated.



      Seller shall state in any notice of rejection the reason for rejection. If a ship is rejected,
      Buyer shall promptly arrange for another ship in its place and the procedure hereinbefore
      set out shall apply in respect of that ship and any subsequent ship nominated.



      Buyer shall ensure that the Master of the ship notifies Port Kamsar by email, radio,
      facsimile or telex of the expected date and time of arrival of the ship at the pilot station at
      the port ofloading at noon, ship's time, every other day commencing with the seventh day
      before it is expected that the ship will reach that point. Buyer shall or shall cause the Master
      to furnish Port Kamsar with such additional information and give such additional notices
      as shall be reasonably required by Port Kamsar. Port Kamsar shall acknowledge receipt of
      the initial ET A advice and shall provide information regarding berthing prospects.



      No substitution of ships is permitted without the consent of the Seller.




10.   Each vessel shall be loaded at the standard rate of 24,000 metric tons for standard metal
      grade (SMG) bauxite and at the rate of 20,000 metric tons for low mono grade (LMG)
      bauxite per weather working day of 24 consecutive hours, Saturdays, Sundays and holidays
      included iflawful to work on such days.



      Port Kamsar may, by written notice given to the vessel's Master no less than four hours in
      advance, require the vessel to leave berth prior to the loading of the quantity requested by
      Buyer as above provided. In this case, CBG shall indemnify Buyer against any




                                                 3
       Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 38 of 87




      reasonable claim by the owner of the vessel for deadfreight resulting from such short
      loading. No vessel shall be required to leave berth prior to the loading of the quantity
      requested, less 5,000 metric tons.



      Deadfreight shall be based on the quantity requested by Buyer, which shall not be greater
      per vessel than the lesser of (i) 61,500 metric tons or (ii) 110% of the nominated quantity
      or (iii) full permissible capacity of the vessel. "Full permissible capacity" shall mean the
      maximum tonnage which the vessel is able to carry in order (i) to leave the Port ofKamsar
      and (ii) to enter the discharge port, always safely afloat and in a seaworthy condition.



      Except as provided in the second paragraph of this Clause 10, CBG' s obligation to
      indemnify a Buyer for a claim for deadfreight resulting from short loading shall be limited
      to differences between requested quantity and bill of lading quantity which exceed 500
      metric tons or 1.5% of the quantity requested, if greater.



      Deadfreight capping per vessel at 60,000 metric tons is applicable when three or more
      vessels are anchored.



      The above deadfreight capping shall not apply in respect of any vessel of more than 80,000
      metric tons summer deadweight with vessel intake equal to or more than 75,000 metric
      tons.

11.   When the vessel is in all respects ready to load, Notice of Readiness to load shall be given
      to Port Kamsar (by radio if desired) in and out of office hours, Saturdays, Sundays and
      holidays included if lawful to work on such days, vessel in berth or not.


      If berth is available, vessel shall proceed immediately to the berth.


      If berth is not available, vessels shall anchor as directed by the Harbor Master. Notice of
      Readiness may be given only upon completion of these movements.




                                                4
 Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 39 of 87




Laytime shall commence 12 hours after the vessel tenders Notice of Readiness, if such
notice is given within the period of seven (7) final laydays, whether or not the vessel is in
berth, unless loading commences sooner, in which case laytime shall commence when
loading begins.

If any vessel tenders Notice of Readiness for loading before the commencement of the
seven (7) final laydays declared under these Loading Regulations, CBG may load the
vessel prior to the commencement of such laydays, and laytime shall commence when
loading actually begins, but in no event later than noon local time on the first of the seven

(7) final laydays.


If any vessel tenders Notice of Readiness to load after the expiration of the seven (7) final
laydays declared pursuant to these Loading Regulations, laytime shall commence when
loading actually begins, except as hereinafter provided. If loading has not commenced
within 96 hours after tendering of Notice of Readiness, laytime shall commence, unless
loading shall actually begin sooner, 12 hours after the expiration of such 96-hour period,
provided (a) CBG has been advised in writing as soon as possible and in any event prior to
the expiration of the seven (7) final laydays fixed pursuant to these Loading Regulations,
that the vessel will or may be delayed and the magnitude of such delay or possible delay
and the reasons therefor and (b) the vessel actually arrives at Port Kamsar and gives Notice
of Readiness within thirty (30) days after the beginning of the original twelve (12) laydays
established. Such vessel shall be considered as having arrived and given Notice of
Readiness upon expiration of such period of 96 hours, and shall be treated thereafter as
having given Notice of Readiness within its seven (7) finallaydays.



Vessels will normally be loaded on a tum-in-berth basis, with priority to vessels giving
Notice of Readiness within their seven (7) final laydays.



In the event, following the giving of Notice of Readiness, a vessel becomes incapacitated
so as to be unable to proceed to berth, load and depart under its own power, laytime, or the
12 hour period preceding the commencement oflaytime, as the case may be, shall be




                                          5
 Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 40 of 87




suspended as of the time of occurrence of the incapacity. Time shall recommence at such
time as the vessel has been repaired and is, to the satisfaction of the Harbor Master, in all
respects ready to load. If the vessel becomes incapacitated while at berth, the Harbor Master
may require the vessel to be towed to an anchorage away from the berth at the vessel
owner's expense.



Vessels loading at Kamsar must be able to deballast at a rate to support full loading over a
20-hour period. If this is not the case, upon prompt notice to Buyer, Port Kamsar can give
notice to the vessel to sail at the second high tide (if vessel is seaworthy) and not be
responsible for the deadfreight.



As per clause 10 paragraph 1, the loading rate is per weather working day of 24 consecutive
hours. Any time lost because of rain, time shall not count as laytime for vessel loading and
for any vessel waiting to load and within its laydays.



Time used in shifting from a designated anchorage to the berth or from a designated
anchorage to another designated anchorage shall not count as laytime or time on
demurrage.



Any time lost for opening hatches of holds to be loaded shall not count as laytime or time
on demurrage.



Any time lost loading due to the vessel's inability to be loaded at the agreed rates or due to
any other defect and/or default of the vessel, deficiency and/or default of vessel's personnel
(including inability of the vessel to de-ballast at a rate commensurate with the loading rate)
shall not count as laytime or time on demurrage.


The Statement of Facts and Port Log (documented and signed by CBG and the Vessel
master) to include:




                                          6
       Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 41 of 87




      a) All shifting times indicating date and time of anchor aweigh and date and time of
         anchoring or all fast alongside wharf.


      b) Any lost time to indicate date and time of when loading stopped, reason for such
         stoppage, date and time when problem rectified, and date and time of resumption of
         loading if different from time problem was rectified

12.   Demurrage, if any, shall be paid by Seller to Buyer for all time used in excess of the laytime
      allowed, fractions pro rata, at a rate calculated in accordance with the following formula:
                                                      R
                                          D=-
                                                64,000


      Where:



      Dis the demurrage rate applicable in respect of a three (3)-month period, in cents (U.S.)
               per summer deadweight metric ton per day of 24 hours

      R is the Estimated Representative Time Charter Rate (approximately 12 months) for
               Panamax Bulle Carriers, 64-65,000 dwt. (Rates shall be adjusted quarterly using a
               three month average as set forth in the following periods, (December-February)
               effective price date April 1, (March-May) effective price date July 1, (June-
               August) effective price date October 1, and (September-November) effective price
               date January 1, as published in Drewry's Shipping Statistics and Economics.)



      Upon written request of the Buyer, Seller shall furnish Seller the demurrage rate applicable
      at such time. In the event the basis of the index "R" in the formulas set forth above is altered
      or if such index is no longer published, then Seller shall inform Buyer which index shall
      apply.




                                                  7
 Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 42 of 87




Despatch, if any, shall be paid by Buyer to Seller for all laytime saved, fractions of a day
pro rata, at three-quarters the rate of demurrage, calculated in accordance with the
foregoing formulas.



No demurrage shall be paid if delay is caused by events of force majeure at Port Kamsar
and/or force majeure declared by CBG under its long term bauxite supply agreements (each
a case of "Force Majeure").



In such cases of Force Majeure:
   a     If a vessel is on demurrage and has commenced loading, CBG and Buyer shall use
         their best efforts to complete the loading, and on completion thereof demurrage will
         cease.


   b.    Seller and Buyer shall use their best efforts to arrange for a prompt official
         clearance for the vessel, and on obtaining the same; the vessel shall proceed
         promptly to sea.


    c.   If a vessel is on demurrage and has not commenced loading, the vessel has the right
         to leave immediately if delivery of bauxite is excused by reason of an event of Force
         Majeure, or any time thereafter. Seller and Buyer shall use their best efforts to
         arrange for a prompt official clearance for the vessel, and on obtaining the same the
         vessel shall proceed promptly to sea.


    d    If the vessel does not leave, demurrage will be limited to ten days following
         commencement of the period during which delivery of bauxite is excused by the
         terms of such Force Majeure.


    e. If schedules are so disrupted, Buyer and Seller shall immediately consult with each
         other and arrange new shipping schedules.




                                           8
      Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 43 of 87

                                                     #



13.   Buyer shall remove and replace all hatch covers and beams as required by CBG, Seller or
      Port Kamsar and shall assist in shifting the vessel when alongside the loading berth, should
      this become necessary. If failure on the part of the vessel promptly to perform these
      functions when requested results in lost loading time, such time shall not count as laytime.
      If shifting of vessel alongside the loading berth is requested, the vessel shall permit, for this
      purpose, the use of its winches and other appropriate gear and provide sufficient power for
      same at no cost to CBG, Seller or Port Kamsar.


                                            ***********




                                              9
Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 44 of 87


                                                                         I
                                   Impala Terminals Burnside Rules and Regulations
                                                         Effective: Janua, I, 2017




                               ~·




                   impala ,..


      IMPALA TERMINALS BURNSIDE LLC
            BURNSIDE TERMINAL
          RULES AND REGULATIONS




      IMPALA TERMINALS BURNSIDE LLC
    5050 HWY 44 DARROW, LOUISIANA 70725




                              10
                Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 45 of 87


                                                                                                            I
                                                                  Impala Terminals Burnside Rules and Retulations
                                                                                        Effective: Janua .' 1, 2017

SECTION 1. TERMINAL REGULATIONS

1.1.    General

         1.1.1 Use of Terminal. Use of the Terminal constitutes evidence of an agreement on the p tt of the
User to accept and be covered and bound by these Rules and failure to execute or return a Berth Applic~tion or a
Terminal Access Agreement shall not relieve User of its obligations hereunder. The issuance by Impala of an
Acceptance Notice or the berthing of any Vessel at the Terminal, shall constitute a contract by and among
Impala, the Vessel and any Vessel Party (jointly and severally) to abide by the provisions of, and to be liable for
the charges of whatsoever kind or nature in these Rules. Notwithstanding anything to the contrary hdrein, the
rights of any User to utilize the Tenninal shall be subject to the prior approval of Impala. Impala res~rves the
right to deny access and/or use of the Terminal and/or to provide any services solely at Impala's discretion,
including during changes in the applicable maritime security level, river conditions, or severe weather eJents.

        1.1.2   Hours of Operation. The Tenninal operates 24 hours a day, every day throughout lhe year,
excluding Holidays.                                                                                         I
        1.1.3 Terminal Services. Services to be provided by Impala, subject to the terms and conditions of
these Rules and upon the re~uest of a ~ser, are_ as set forth on Schedule l (Terminal Services and Rates)lattachcd
hereto. Acceptance of services constitutes evidence of an agreement on the part of the User to be coI· red and
bound by these Rules.

         1.1.4 Safe Berth. The Master of an Ocean Vessel and the captain/pilot of any tug attendin a Barge
shall be solely responsible for dctcm1ining if the depth of water (at any tide or river stage) at the Berth d,r Buoys,
as applicable, is sufficient for the Vessel to navigate, berth and load at the Terminal under an~ and all
circumstances, with Impala having no responsibility therefor. Impala shall not be deemed to guaf,antee or
warrant the safety, depth or suitability of any berths, public channels, fairways, approaches thereto, an horages
or other publicly-operated or maintained areas, either inside or outside the area in which the Terminal pcrates,
where the Ocean Vessel may be directed, including but not limited to the port area where any Ve sel may
operate, nor does Impala warrant or guarantee the absence of underwater hazards and obstructions in these   I
waters. Impala shall not he responsible or liable for any loss, damage, expense, injury or delay to tlie Ocean
Vessel resulting from the use of such public waterways. Furthermore, Impala shall not be deemed to, t\nd does
not warrant the safety and security of the Terminal, including the Berth and Buoys.                          I
        1.1.5 Remedies for Enforcement of Terminal Rules. Impala shall have all remedies availlble to it
by law, in equity or in admiralty to enforce these Rules, including, but not limited to, suspendingienninal
operations and/or the provision of services hereunder. Impala shall also have all remedies available · law, in
equity and/or in admiralty available to it to collect all fees, charges, and/or damages due hereunder, i ,eluding,
but not limited to liens against the Vessel and/or Cargo for such fees, charges, and/or damages. In 1tte event
Impala engages counsel to enforce any provision of these Rules, Impala shall be entitled to recover its expenses
incurred in such proceedings, including but not limited to attorneys' fees and all costs.                I
                                                                                                            I
        1.1.6 Fees and Charges. All fees and charges hereunder must be paid in advance to the rem1inal
based on the estimated fees prior to a Vessel's berthing unless otherwise mutually agreed in writing b Impala
and the Vessel Patty, and such fees and charges shall be paid as set out in Section 1.4. All Invoices witl be paid
via Electronic Transfer unless otherwise arranged in advance.                                            I I
       1.1.7 Am~ndmeots/Inter~retation.. Amendments to these Rule~ may be issue~ from ti~ei to time.
These Rules are subJect to change without notice. Impala shall be the sole Judge as to the mterpretahon of these


                                                             11
                 Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 46 of 87




                                                                Impala Terminals Burnside Rules and Rc1ulations
                                                                                      Effective: Janua,[J, 1017

Rules.

         1.1.8    Independent Contractor. User and/or Vessel Patty acknowledges and agrees that : pala is
retained by and has contracted with User only for the purposes set forth in these Rules or any ~ustomer
Contract, and Impala shall perform all Services hereunder or thereunder as an independent contractor and under
no circumstances shall Impala or any of Impala's employees, agents, contractors, or subcon]btors be
considered an employee, agent, or servant of User.

        1.1.9 Private Terminal. Notwithstanding anything to the contrary herein, the facility is private
terminal facility and Impala is not a marine terminal operator as defined by the Shipping Act of !1984, as
amended. Common carriers by water (such as liners), as defined by the Shipping Act of 1984, as amen~cd, will
not be accepted for loading or unloading at the Terminal. Only Vessels engaged in private or contract1 carriage
pursuant to private commercial arrangements will be accepted by Impala for berthing at the Terminal. 1 ·

         1.1.10 Entirety of Agreement. The Rules shall control over any written agreement betwee~ Impala
and User or Impala and any of its customers (each a "Customer Contract"), except that to the extent flhe Rules
conflict with any provision of such Customer Contract, the conflicting provision of the Customer Conttact  I
                                                                                                             Shall
control. In case any provision (or portion thereof) contained in these Rules should be held or detennineq invalid,
illegal, in conflict with a Customer Contract or unenforceable in any respect, the validity, legality and
                                                                                                           1
enforceability of the remaining portion of any such provision and the other remaining provisions or uldcrl.ying
rights and obligations referred to herein shall not in any way be affected, modified, or impaired thereby.

1.2.     Tem1inal Safety and Sccuritv

        1.2.1 Safety and Security. All Vessels are to furnish, at all times while in the Berth or at t~e Buoys,
safe means for persons to board and disembark from the Vessel. When a Vessel is in the Tenninal, theirelevant
Vessel Party shall be solely responsible for the safety of the Vessel and her crew. Any Vessel in Berth or at the
Buoys shall at all times maintain appropriate officers and crew aboard the Vessel in order to maintai an alert
watch and respond to emergencies. The Vessel's officers and crew shall at all times be rcspont ible for
monitoring the Vessel moorings and lines, and shall make adjustments to the moorings and lines durin$ loading
and unloading operations as necessary, to ensure the Vessel is s e c u r e . l '

        1.2.2 Drug and Alcohol Policy. Impala warrants, undcttakcs and represents that, as of the. ffective
date of these Rules, Impala has an active drug and alcohol abuse prevention policy which complies Iwith all
applicable laws and industry trade regulations. Impala further warrants, undertakes and represents tpat such
policy will remain in effect at all times while these Rules remain in effect and that Impala shall exetcise due
diligence to ensure compliance with such policy by the personnel provided by Impala in perfonnancb of any
services hereunder.

1.3.     Compliance and Vessel Party Responsibility

        1.3.l Compliance with Laws and Regulations. Prior to coming into the Terminal, all Ves els shall
have fully complied with all applicable U.S. Coast Guard regulations and all applicable local, state an~ federal
laws and regulations in etfoct while the Vessel is at the Terminal. In no event shall loading or unload~ng of an
Ocean Vessel, as the case may be, occur until such time as such Ocean Vessel has been cleared iby U.S.
Customs. If any Vessel fails to comply with all such laws and regulations, Impala may order the 'fcssel to
vacate the Berth or Buoys (as applicable). lfthe Vessel does not vacate the Berth or Buoys (as applicable) when
so ordered, the Vessel will be subject to, in addition to the liquidated damages set forth under Sectiotl 5.8. all
costs and expenses, including, but not limited lo, attorneys' fees and costs, in connection with the movihg of the


                                                           12
                Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 47 of 87




                                                                   Impala Term;naJs BurnsMe Rules and Rlularfom
                                                                                         Effective: Januaf I, 2017

Vessel, which costs, expenses and liquidated damages shall be for the account of and the full risk oft 1e Vessel
and the Vessel Party.

        1.3.2    User and Vessel Party Liability, Responsibility and Indemnification

        a.        Impala shall not be responsihle for any loss or damage to Cargo and/or Vessels calhng upon
and/or utilizing the Terminal.                                                                       I
     b.    NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN PROVIDING SE~VICES
UNDER THESE RULES AND SUBJECT TO ANY LIMITATIONS AGREED BY THE PARTitS IN A
                                                                           1
CUSTOMER CONTRACT, IMPALA SHALL NOT BE RESPONSIBLE FOR ANY DEMU~            GE OR
OTHER DAMAGES FOR ANY LOSS OF TIME, DELAY, DEMURRAGE, OR ANY                 THER
DAMAGES INCURRED BY ANY USER, VESSEL OR ANY VESSEL PARTY AND/OR THE ARGO,
EXCEPT TO THE EXTENT DUE TO (I) IMPALA'S GROSS NEGLIGENCE, (II) IMPALA'S F ILURE
TO ACHIEVE THE LOADING RA TES IN SECTION 2 WHILE THE APPLICABLE VESSE1 IS ON
LAYTIME (EXCEPT DURING A FORCE MAJEURE EVENT OR DECLARATION), OR (Ill) ~S SET
FORIB IN SECTION S.7. NOTWITHSTANDING PROVISION, IMPALA SHALL NOT BE LIABLE
FOR ANY CONSEQUENTIAL DAMAGES OR LOST PROFITS.                            I
        c,       The Vessel Party shall have the duty to be fully familiar with the environmental rules,
                                                                                                              I
regulations and laws in respect to the type and levels of all discharges allowed in United States river{ coastal
waters and air, and for fully abiding by said rules, regulations and laws. Impala will report any observed act by a
Vessel or Vessel Party suspected to be a violation of any such rule, regulation or law to the ap~ropriate
governmental authority.                                                                                       I
        d.       All Vessel Party's and Users hereby agree to RELEASE, PROTECT, INDEMNIFY, DEFEND
AND HOLD HARMLJ<:Ss Impala and all persons, firms or other entities which may manage, own Of control
the operations of said Terminal, and its and their respective officers, directors, employees, agents, subcqntractors
and vessels and the insurers of all (collectively, the "Impala Group") from and against any and al~ Claims,
inclusive of Claims made by third parties, arising from or relating to, (a) the loss of life, bodily injury, d1sease, or
any other injury of any type whatsoever, involving any person, including Visitors, and (b) damage.
                                                                                                        1
contamination or loss of property, and including the User's Cargo, incident to or resulting from their use of the
Terminal, and WHETHER OR NOT CAUSED BY THE SOLE AND/OR CONCURRENT FAULT OR
NEGLIGENCE OR STRICT LIABILITY OF ANY MEMBER OF THE IMPALA GROUP, OR
UNSEAWORTHINESS OF ANY VESSEL, EXCEPT TO THE EXTENT CAUSED BY THE l.OVEN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY MEMBER OF THE IMPALA ROUP.

        e.      Additionally, such obligation of Vessel Party's and Users to RELEASE, PR TECT,
INDEMNIFY, DEFEND AND HOLD HARMLESS the Jmpala Group shall include, but not be limitc to, loss,
penalty, fine, clean-up costs, natural resource damage, remediation costs, removal costs, dctnurrage,
administrative costs and any and all other costs and liabilities that arise directly or indirectly from pollution
caused or threatened by (a) a Vessel Party or other master or crew of the Vessel, whether in loading and/or
                                                                                                        1
unloading of Cargo, or in the operation or management of the Vessel; or (b) any escape, release, dischaie, threat
of discharge, or disposal of fuel, pollutants or ha7,ardous materials from any of User's or Agents' ve icles or
equipment or otherwise caused by User or Agents while in, on, or adjacent to the Terminal EVEN IF ,AUSED
BY IBE SOLE AND/OR CONCURRENT FAULT OR NEGLIGENCE OF ANY MEMBER OF THE
IMPALA GROUP, STRICT LIABILITY OR UNSEAWORTHINESS OF ANY VESSEL, EXC*PT TO
THE EXTENT CAUSED BY THE PROVEN GROSS NEGLIGENCE OR WILLFUL MISCONDf CT OF
ANY MEMBER OF THE IMPALA GROUP. In the event of an actual or threatened pollution event arising


                                                              13
                  Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 48 of 87



                                                                                                              I
                                                                   Impala Terminals Burnside Rules and Re'gulaiions
                                                                                            Effective: Januar'y 1, 2017
                                                                                                              I
directly or indirectly out of services being performed at the Terminal, the Vessel Party shall, and shaU lcause its
representatives and insurers to, immediately:

       i. Notify all local, state and federal authorities havingjurisdiction of the pollution eycnt.

      ii. Notify Impala of all details of the pollution event and provide fmpala with an MSDS of all azardous
          and/or non-hazardous materials that Terminal employees or third parties may be exposed to.

      iii. Take all steps to eliminate the cause and/or source of the pollution.

      1v. Take steps to clean up the pollution.

      v. Take all steps required by law to restore the environment.

      v1. Take all steps to mitigate damages of the Vessel Party, Impala and third parties.

     vii. Promptly pay all fines and penalties, and damages and losses of third parties, to the extent re uired by
                                                                                                              1
          law, and for all costs and expenses of clean up.

    viii. If necessary, advance or pay monies and funds required to be paid to the appropriate r gulatory
          agencies.

      1x. Consult with Impala and keep Impala regularly informed of all steps taken and contem lated to
          comply with the provisions of this paragraph.

      x. Cooperate with lmpala in issuing statements to government authorities and media representativ s.
                                                                                                              I
Whether or not the User or the Vessel Party has complied with the provisions of the foregoing, Impala ih its sole
discretion and without notice to the Vessel Party may, but shall not be required to, take over and minage all
emergency response. prevention, clean-up, containment and restoration activities, all without derogation or
diminution of the Vessel Party's obligations under these Rules, and with full reservation to Impala of µII rights
against the User, Vessel, the Vessel Party or its insurers for reimbursement of costs, expenses and attorneys'
fees. Jn such event, the User and/or the Vessel Party shall, and shall cause its insurers and any subcdntractors
to, make available to Impala all Vessels, personnel and equipment used or planned to be used in such prbvention,
clean-up and restoration efforts, all at the sole expense of the Vcsscl Party. Nevertheless, Impala may, *ut is not
required to, utilize its own and contracted personnel, Vessels and equipment in such prevention, clcap-up and
restoration efforts, and may at its discretion, allocate such resources as it, in its sole discretion, deems appropriate
and at the sole expense of the User and/or Vessel Party. In the event Impala takes over and manages such
                                                                                                               I
prevention, clean-up and restoration efforts, such action shall not be deemed a waiver, or constitute an es ppel by
Impala or an admission of any fault or responsibility on the part of Impala.

        1.3.3     Insurance

         a.     The User shall obtain at its sole cost and expense and shall carry and maintain in full orce and
effect, and cause any Vessels owned, chartered or operated by the User and used in the transfer, loAding, or
unloading of the Vessel to obtain and maintain insurance coverages with insurance companies rated not 1Iess than
A-, IX by A.M. Best or otherwise reasonably satisfactory to Impala of the following types and amounts:

             1.   Hull and Machinery Insurance on each Vessel, in an amount not less than the fair        marret value
                                                              14
              Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 49 of 87


                                                                                                           II
                                                                 Impala Terminals Burnside Rules and Rel laaons
                                                                                       Effective: Janua 1, 2017

                of the Vessel, with navigation limits adequate for the Vessel's trade.

            ii. Protection and Indemnity (''P&I") Insurance provided through any combination of (i) ull entry
                with a P&I Club (that is a member of the International Group of P&I Clubs); arid/or (ii)
                policy(ies) with a commercial insurance company(ies) or underwriters/syndicate(s) acceptable to
                Impala with terms no less broad than those customarily carried by similar marine carticrs with
                limits of not less than ten million ($10,000,000) per occurrence. Such P&I insura~ce shall
                include coverage for injury to or death of master, mates, and crew; tower's liability for tugs,
                excess collision liability; cargo legal liability; pollution liability; and contractual Iijbility. In
                addition, any towboat or tug utilizing the Terminal shall carry tower's liability insurancc.
                                                                                                           1
           iii. Pollution Liability Insurance, either by endorsement to the appropriate insurances named above,
                or by separate insurance with an insurance company(ies) or underwriters/syndicate(s) k-ated not
                                                                                                          of
                less than A-, IX by A.M. Best or otherwise reasonably acceptable to Impala with limits not less
                than two hundred million ($200,000,000) per occurrence or the maximum amount requited under
                the Oil Pollution Act of 1990 ("OPA90") and any amendments thereto, whichever i~ greater,
                covering any and all environmental risks, penalties, action or otherwise and equivale(lt to that
                coverage provided by Lloyd's of London Pollution Policy/Environmental Pollutiot\ Group.
                COFRs shall also be maintained on all Vessels loading or unloading at the Terminal.    /
                                                                                                           I
           iv. All risk cargo insurance, in an amount not less than one hundred and ten percent (110%) of the
               fair market value of the cargo.                                                      I
            v. Workers' Compensation and Employer's Liability Insurance, with United States Longs~ore and
               Harbor Workers Compensation Act endorsement and with the maritime endorsem!nt, with
               minimum limits as required by federal or state law.

           vi. Commercial General Liability Insurance, including contractual liability cover, , ith any
                                                                                                   1
               "watercraft exclusion" being deleted, and in an amount of not less than twenty five million
               ($25,000,000) per accident or occurrence, which may be structured through excess orJ~mb.rclla
               policies.

          vii. Excess Liability or Bumbershoot Liability Insurance with limits of not less than fiv million
               dollars ($5,000,000) per occurrence and in the aggregate providing additional limits of insurance
               of the coverage described above.

          viii. Any additional insurance coverages required by state or federal law.

         b.     The User will provide Impala, upon request, with a copy of relevant certificate(s) of i,:isurance
evidencing the insurance coverages required hereunder. Acceptance of any such certificate shall not cohstitute a
waiver, release or modification of any of the required insurance coverages and endorsements if the ce~1fica.te is
inconsistent with those coverages and endorsements. The insurance coverage required under these R les shall
cover the User's liabilities and obligations as set forth herein and shall be endorsed to (i) contain w ivers of
subrogation rights against the [mpala Group, (ii) name the hnpala Group as additional insureds (except the
Workers' Compensation Policy); and (iii) provide that such insurance is primary with respect to all inst.ds and
that the Impala Group's insurance shall be noncontributing under any and all circumstances.

        c.      The insurance requirements set forth herein shall not in any way limit any User's or Vessel's
legal and/ or contractual obligations and liabilities under any Customer Contract or in connection Wiith these


                                                            15
              Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 50 of 87



                                                                                                            I
                                                                 Impala Terminals Burnside Rules and RJrJulations
                                                                                       Effective: January 1, 2017
                                                                                                             I
Rules. The insurance coverages required hereunder will be maintained by each primary named insured ~tit<; sole
cost and expense at all times during the tenn of any Customer Contract including any premiums, deductibles and
self-insured retentions. lf liability for loss or damage is denied by the insurer(s) of a Vessel Party ahd/or the
Vessel, in whole or in part, because of the (i) breach of any policy for the insurance covcragcslrcquired
hereunder, (ii) failure to obtain or maintain any of the insurance coverages required hereunder, or (iii) in ~1y other
breach of these Rules or the User's and/or Vessel's contract of insurance with its carrier, USER'S !              /OR
VESSEL SHALL RELEASE, PROTECf, INDEMNIFY, DEFEND AND HOLT> HARMLE S THE
IMPALA GROUP AGAINST ALL CLAIMS.

1.4.    Additional Services and Invoicing

         1.4.1 Invoicing. Impala shall render invoices according to Schedule l for services provided I ereunder
or under any Customer Contract and the User agrees to pay said invoices upon receipt by User and an agent of
User guarantees payment of all fees earned and due hereunder. The invoice shall also contain rcconcihation for
any fees or charges which were secured with a pre-paid, estimated amount. Any invoice that remaitis unpaid
after IO days from date of invoice shall earn interest, compounded at 1.5% interest per month or portiop thereof
                                                                                                       1
or the maximum legal interest rate allowed under Louisiana law, whichever is greater. Any pending r alleged
Claims against Impala will not be allowed as an offset against outstanding or accrued charges.

        l.4.2 Bunkers. No bunkers, diesel fuel or oils may be received or taken aboard by Vessels i Berth or
at the Buoys unless prior arrangements are made with and agreed to in writing by Terminal.

       1.4.3 Repairs. Once the NOR has been tendered, no repairs that would impede the mov ment of
the Vessel or that would interfere with Cargo transfer operations or otherwise affect safety at the
Terminal shall be undertaken by the Vessel or a Vessel Party.                              I
         1.4.4 Visito_r~ and »,elivery of Vessel_ Provisions. _In its sole ~isc~etio~, Impal~ re~erves thr right to
deny access to any V1s1tor. Every person entering the Terminal must stgn m with the 1 ermmal office before
proceeding to any Vessel. Berth or Buoy and shall furnish Impala with identification acceptable to lmp~la. Any
person or vehicle that enters the Terminal shall be subject to a search conducted in accordance with !Impala's
Facilities Security Plan. Such Visitors, subject to the prior approval of Impala, may arrange for outside
transportation for pickup and delivery at the Terminal. Approved Visitors may gain access to Vessels tjerthed at
the Berth or at the Buoys via Impala's crew boat service. Such service shall be provided at the sole ex(1ense and
for the account of the Vessel or the Vessel Party as set forth in Schedule 1 under "Access Fee." Such access,
however, shall require that the Visitor furnish 24 hours prior written notification to the Terminal office/of same.
All Visitors must wear protective equipment, steel~toed boots, hard hats, safety glasses and life jackets. !Delivery
of provisions or stores to any Vessels berthed at the Terminal shall require the prior approval oflmpal~ subject
to a determination by Impala as to whether such activities will interfere with Cargo operations or Vessel arrivals,
depart~r~s or shifting. An agent of the Vess~I must _be present when provi~ions are to be brought o?     _torVes~el.
Any V 1s1tor shall execute such relea<;es and mdemmty agreements as required by Impala as a cond1t10111 to bcmg
allowed access to the Terminal, including, but not limited to, a Terminal Access Agreement, a form ofl     1which is

attached hereto as Schedule 3.

        1.4.5 Special Contracts and Emergency Rates. Charges for services or items not sp cifically
provided for in these Rules shall be assessed pursuant to a separate Customer Contract with Impala. In I' e event
of an emergency or upon User's request for services or items not specifically provided for in these Rules or in a
separate Customer Contract with Impala, any such services or items requested by or provided for the benefit of
User shall by assessed as follows: (a) all services or items directly provided by Impala shall be asfessed at
Impala's standard and customary rate for such services or items; and (b) all third-party services or items obtained


                                                            16
              Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 51 of 87



                                                                                                           I
                                                                 Impala Terminals Burnside Rules and Rer,ulatious
                                                                                       4-ffective: January 1, 2017
                                                                                                           I


by Impala for the benefit of User shall be assessed at 130% of the rate charged to Impala by the tiird-party
contractor.

         1.4.6 Liens. All charges made by or due to Impala shall constitute a lien in favor of Impala upon the
Cargo and agajnst any Vessel for such charges to the fullest extent permitted by law. Impala shall hav~ the right
to retain possession of Cargo and/or relocate a Vessel and its belongings within Terminal property if rnecessary
to preserve and maintain its lien rights for any amounts due hereunder to Impala. Impala shall have n~ liability
to the Vessel Party by retaining and/or relocating Vessel and its belongings at the Terminal. To the extent
allowed under the General Maritime Law of the United States, the parties agree that delivery or transfer of the
Cargo by Impala is not a waiver of any lien rights Impala has against the Cargo and that said right survive
transfer and/or delivery of said Cargo and apply to any Cargo of User in possession of Impala.

1.5.    Access to the Terminal

        Impala hereby grants User and such of its agents, representatives and invitees (collectively, "1Agcnts")
and each of its and their employees, all as designated in writing to Impala from time to time the tight and

and for their compliance and/or non•compliance with this Agreement. Such access shall be conditiontd on the
following requirements:

         1.5.1 Compliance with Rules, La,,rs and Regulations. User, its Agents and each of its nd their
                                                                                                           l
privilege to access the Tenninal. User shall be absolutely responsible and liable for its Agents and their actions,




respective employees shall access the Terminal in a manner as to cause minimum interference with IImpala's
                                                                                                          'f
o_~crations. ~scr agrees to and to cause its Agents to (i) co~1ply with all rules posted _by Impala at the er':1inal,

                                                                                                           .
(n) comply with all federal, state and local laws, statutes, ordmances, rules, and regulations that may be applicable


                                                                                                           1
to User's and its Agents' activities at the Terminal, and (iii) obtain all permits and licenses required by la

         1.5.2 Controlled Substance Abuse. User shall have adopted policies and procedures to ensu,re a drug
and alcohol free work place, and enforce it-; policy with appropriate drug and alcohol testing progntms. All
testing programs shall specify substances, testing frequency and threshold levels, which, at a minimum]! comply
with the Department of Transportation drug testing regulations.

         1.5.3 Safety of Vehicles and Equipment. User agrees that        an
                                                                          vehicles and equipment own d, leased
or otherwise under the control of User and its Agents will be properly maintained, and in a safe conditibn. User
shall remove any equipment that in Impala's discretion poses a safety hazard at the Terminal. In the cfcnt User
fails to remove such unsafe equipment, Impala has the right to remove such equipment with User paying or
reimbursing Impala for the cost of such removal.                                                        I
                                                                                                           I
          1.5.4 Incident Reporting. User must report all incidents (including accidents and near miiscs) that
occur at the Terminal in writing to Impala within 24 hours following such incident. The report should! describe
the incident and include any investigative materials or documents that User completes, and ani related
documentation and reports submitted to any entity, including but not limited to, any governmental agency, User's
.insurer, or oth ers.                                                                                  II
        1.5.5 No Agency Relationship. Neither User nor its Agents act under the direction, control or
supervision oflmpala and none of the foregoing is an agent of Impala.

SECTION 2. TERMINAL SPECIFICATIONS

2.1.    Terminal Location


                                                            17
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 52 of 87



                                                                                                        I
                                                                Impala Terminal~ Burnside Rules and Ret,,llations
                                                                                                        1
                                                                                      Effective: .Janua] 1, 2017


       The Terminal is located at Darrow, Louisiana, on the left Descending Bank of the Mississip i River.
The Buoys are located at mile marker LMR 169.2. The Berth is located at mile marker LMR 169.5.

2.2.    Midstream Operations

Description of Buoys

5 buoys with a capacity of 150 metric tons each
The upstream buoy is located at a distance of approximately 1,235 feet from the downstream buoy.

Limitations

Maximum Length Overall: 230 meters/ 755 feet
Maximum Beam: 32.2 meters/ 105.6 feet
Maximum Displacement: 85,600 metric tons
Maximum Air draft: 17 meters I 56 feet

Loading Rate

Loading Rate (per Weather Working Day) shall be per the terms of the Customer Contract.

2.3.    Terminal Operations

Berth Description

Length of Berth: 335 meters/ 1,100 contiguous feet
Length of Dock: 267 meters/ 875 feet
Water Depth at Dock: 14 meters / 46 feet low water draft
Spout Reach from face of Dock: 40 meters / 13 1 feet

Ocean Vessel Limitations

Maximum Length Overall: 270 meters/ 886 feet
Maximum Beam: 43 meters/ 141 feet
Maximum Displacement: 169,500 metric tons (when fully loaded)
Maximum Air draft: 18.6 meters/ 61 feet

Barge Unloading Limitations/Requirements

Maximum Width: 10.7 meters/ 35 feet
Maximum Length: 62.5 meters/ 205 feet

Loading Rate

Loading Rate (per Weather Working Day) shall be per the terms of the Customer Contract.

2.4     Accuracy of Terminal Specifications



                                                           18
                  Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 53 of 87



                                                                                                             I
                                                                    Tmpala Terminals Bums;Je Rules and Regulations
                                                                                         Effective: Januaf'Jl 1, 2017

         All descriptions and dimensions provided within this Section 2 arc approximate, and Impala lakes no
warranty or guarantee of the accuracy of this information; provided, however, Impala guarantees thb loading
rates in Section 2.2 and Section 2.3 subject to the other terms hereof and any separate agreement bctwcbn Vessel
Party and Impala. The loading-rate guarantees in Section 2.2 and Section 2.3 will be adjusted if the Oce~n Vessel
                                                                                                             I
has ship gear or other features that impede the normal loading capabilities oflmpala. Guaranteed load in rates do
not apply on Holidays.

SECTION 3. VESSEL NOMINATIONS

3.1.        Nominations

         3.1.1 Ocean Vessel Nominations. Ocean Vessel nominations shall be furnished to I pala by
confirmed receipt e-mail to BurnsideShips(@.lmpalaTcrminals.com not earlier than 30 days and not latqr than 15
days prior to the Ocean Vessel's projected ET A at the Terminal. Such nomination shall include the Ocean
Vessel IMO number, tonnage, loading drafts, name of carrier, and type of Cargo carried or to be ca.tried and
shall include the additional information below based on type of Vessel. Acceptance by Impala of a ndmination
of a Vessel or scheduling of Barges shall be evidenced by Impala's confirmation by e-mail transmitlal to the
relevant Vessel Party, and Impala must respond to such nomination with 24 hours.

Ocean Vessel(> 60,000 metric tons):

       a.   Vessel Party shall request from Impala, in writing, a IO-day Layday Period at least 30 days p~or to the
            date of the first day of the Layday Period. Impala shall advise Vessel Party in writing within124 hours
            whether or not the proposed Layday Period is acceptable. If the proposed Layday Period is not
            acceptable, Impala shall offer Vessel Party an alternative Layday Period for Vessel Party's consiteration.

       h.   No later than 15 days from the date of the first day of the agreed-upon Layday Period, Vessel Party shall
            identify in writing to Impala a 5-day Laycan within such original Layday Period. In each case ~entioned
            above, the written approval of Impala shall be required relative to the 10-day Layday Period and the 5-day
            Laycan.

Ocean Vessel(< 60,000 metric tons):

       a.   Vessel Party shall request from Impala, in writing, a 7-day Layday Period at least 30 days prior t the date
            of the first day of the Layday Period. Impala shall advise Vessel Party in writing within 24 hourf whether
            or not the proposed Layday Period is acceptable. If the proposed Layday Period is not acceptable, Impala
            shall offer Vessel Party an alternative Layday Period for Vessel Party's consideration.          I
       b. No later than IS days from the date of the first day of the agreed-upon Layday Period, Vessel P~rty shall
          identify in writing to Impala a 4-day Laycan within such original Layday Period. In e.ach case 11\entioncd
                                                                                                          1
          above, the written approval of Impala shall be required relative to the 7-day Layday Period andJhe 4-day
          Laycan.

        3.1.2 Barge Requirements. The Vessel Party shall provide the following information one h Barge
not later than 7 days prior to the projected ET A of the Barge at the Terminal: the individual barg I number,
tonnage, loading drafts, name of carrier, projected ETA, a designation of whether the Cargo is to be delivered to
the storage pad or held for direct transfer to Ocean Vessel, and the type of Cargo carried or to be carriJd, which
report shall be subsequently updated on the Monday of each week until such Barges are received at th~ relevant
fleet. All Users and their Barges utilizing the facilities and services of Impala shall be subject to and shall abide

                                                               19
                       Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 54 of 87




                                                                      Impala Terminals Burnside Ra/es and Rllation,
                                                                                            Effective: January J, 1017

by the terms and conditions of these Rules.

3.2.          Filing

         All Ocean Vessels and V cssel Parties which intend to utilize the facilities and services of Impala shall file
with Impala by confirmed receipt e-mail to BumsideShips@lmpalaTem1inals.com, a Berth Applicatiorl stating
the projected ETA ofthe Vessel. The Berth Application must be received by Impala no later than 15 d$ys prior
to the projected ETA of the Ocean Vessel. An executed original of the Berth Application must be maintained by
the Ocean Vessel or Vessel Party.                                                                            I
Acceptance by Impala of a Berth Application shall be evidenced by Impala's issuance to the Vessel Party of a
Berth Application acceptant notice (" Acceptance Notice") confirming the projected ETA as the schedulbd BTA.
The Vessel shall send to Impala by e-mail updated ETAs as follows: IO days, 5 days, 48 hours, 24 1 urs, 12
hours, 6 hours prior to arrival.

3.3           Vessel Scheduling

         Subject to Section 5.7, Impala will endeavor to berth Ocean Vessels in order of nomination acceptance.
subject to (i) timely receipt of ETA updates, (ii) arrival within the agreed-upon Laycan, and (iii) compliahce with
the other terms hereof; provided, however, that Impala shall have the right to assign Vessels to the Berth   I
                                                                                                                   or
Buoys, in its sole discretion, for whatever reasons, in whatever order it determines, including subject to conditions
at the Terminal including Terminal, port, or river closures, Terminal or port restrictions, Terminal or port
congestion, or weather and river conditions and other conditions beyond Impala's reasonable control.

3.4.          Certification for Filing

          In the case of an Ocean Vessel, the following certificates and documents must be presented to I pala to
file for a berth at the Terminal:

         1.    An original Berth Application signed by the authori7..ed Vessel Party.

        11.    A copy of the NOR executed by the authorized Vessel Party.

       111.    A customary hold cleanliness certificate.

       iv. International tonnage certificate.

        v. A proposed stowage plan which includes Cargo cubic capacity for any Ocean Vessel to be lo ded and
           the loading sequence or the actual plan for Cargo to be unloaded including the unloading sequtnce,

       vi. Should it be necessary for Vessel personnel to leave the Vessel or Visitors, including Vesselis agent,
           to board the Vessel, 24 hours prior written notification to Impala must be provided and includd a list of
           the: (a) name, (b) address, (c) telephone number and (d) reason for visiL Each visitor to the vJsscl and
           Vessel personnel leaving the Vessel must be on the a visitor list ("Visitor List"). Each Visitor must
           have a form of identification acceptable to Impala. The Visitor List shall be supplemented a~ needed
           and furnished in advance of the visit to Impala in writing between 7:30 a.m. and 4:00 p.m. ¥ondays
           through Fridays, excluding Holidays. Any Vessel personnel leaving the ship shall be i:e9uired to
           furnish Impala with a Crewman's Landing Permit - Form 1-95 issued by the U.S. lmmi~ation &
           Naturalization Service and a picture identification card.                                       ·


                                                                 20
                   Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 55 of 87




                                                                      Impala Terminals Bum,Me Rules and Jgulations
                                                                                             ~ffective: Janu1' 1, 2017

        vii. Any special loading or unloading instructions, including instructions regarding the specific lo ation of
             structural or other protruding objects in the Vessel's cargo hold(s) that could be damag<:d during
             loading or unloading.

3.5.          Notice of Readiness

         Once the Ocean Vessel to be loaded is (a) located at the Berth, the Buoys, or the closest avai~able safe
anchorage to Darrow, Louisiana, and (b) ready and suitable in all respects to commence loading, the ma*er of the
Ocean Vessel shall tender a NOR whether cleared at customs or not, whether in free pratique or not, v.;hethcr in
port or not, and whether in berth or not. The issuance or acceptance of NOR by any other party under atjy charter
party or contract to which Terminal itself is not a party shall have no effect under these Rules. fmpala shr' ll not be
required to accept the NOR unless and until the NOR is tendered within the applicable Laycan.

3.6.          Laytime; Demurrage for Failing to Meet the Guaranteed Loading Rate; Despatch
                                                                                                              I
        Laytime commences upon the earlier to occur of: (a) 12 hours after the Ocean Vessel hasl properly
tendered a NOR, or (b) when a Vessel is secured All Fast and is ready to load in all respects, providedithat time
consumed for the following shall not count as Laytime ( or time on demurrage):                         I
         1.   Time consumed by the Ocean Vessel in moving from port anchorage to the Berth, including waiting for
              tide, traffic, or daylight, and time consumed during draft surveys;                      i
        n. If loading starts before the completion of the 12-hour period after NOR ("turn time"), then only actual
           time used shall count as Laytime until expiration of such turn time;                               I
       111.   Any delay due to inability of the Ocean Vessel's facilities to safely discharge or receive Cargo for any
              ~~                                                                                              I
       1v. Any time consumed in interruption of transportation operations due to the Vessel's failure
              with terminal regulations (including, but not limited to, these Rules);
                                                                                                             tl
                                                                                                              I
                                                                                                                  comply


        v. Delay due to prohibition of Cargo transfer at any time by the Vessel, the owner or operat 1 r of the
           Vessel, or by governmental authorities, unless such prohibition is caused by Impala's failure t comply
           with applicable laws;

       v1. Delays due to awaiting customs and/or immigration clearance and pratique, if applicable;

       vii. Any delay caused by strike, lockout, stoppage or restraint of labor of the Master, officers and er, w of the
            Vessel or pilots or any delay for which a Vessel Party, the Vessel, her Master or crew is responsible; or

   v111. Any delay caused by conditions not reasonably within Impala's control, including but not lil)llited to,
         weather, equipment failure, awaiting tide, Force Majeure, blockage of channels caused by 1spills or
         accidents, etc.                                                                             I
Laytime ends when the Ocean V csscl has completed loading.                                                    I
Subject to the foregoing, the amount of Laytime for a given Ocean Vessel equals the actual quantity oflcargo to
be loaded onto the Ocean Vessel divided by the pro rata guaranteed load rate as referred to in the ustomer
                                                                                                             1
                                                                 21                                           I
              Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 56 of 87




                                                                Impala Terminals Burns;de Rules and Rel/ations
                                                                                      Effective: .lanuary11, 1017

contract.                                                                                                j
To the extent Impala exceeds the applicable amount of Laytimc for an Ocean Vessel, Impala will r ,imburse
Vessel Party for actual vessel demurrage incurred, invoiced, and paid in accordance with the demurrage r~tc as set
forth in the charter party provided by Vessel Party to Impala prior to Ocean Vessel's arrival at the Terminal.
Upon request from Impala, Vessel Party shall immediately supply Impala with a copy of the charter party.
Notwithstanding the foregoing, the demurrage shall be reasonably in line with the daily hire rates for tqe Ocean


                                                                                                         l
Vessel at the time of entering the charter party. Vessel Party shall pay despatch compensation to lmpalaifor time
saved by exceeding the applicable guaranteed loading rate at an amount equal to 50% of the demurrage rJte in the
applicable charter party documents.

Notwithstanding anything to the contrary, Vessel Party waives any demurrage claim to which it may bee, titled if
Vessel Party does not provide notice to Impala on or before 60 calendar days after the date on w~ich the
applicable Ocean Vessel completes loading.                                                            i  ;



3.7.    Closest Available Anchorage                                                                      I
                                                                                                         I
                                                                                                     I
       Ocean Vessels filing a Berth Application to utilize the Terminal normally will be required to 4"chor at
Burnside Anchorage (mile marker LMR 169.2-169.5), or the closest available anchorage to Darrow, Louisiana.
                                                                                                      I

                                                                                                         i
         The Vessel Party acknowledges that any Vessel arriving at the Terminal with Cargo on its deck that may
constitute a hazardous and unsafe condition will render any NOR invalid. The Vessel Party agrees that if notified
of such condition the Vessel Party shall clean and remove any such Cargo from the deck of the Vessel.I Should
the Vessel Party fail to promptly clean and remove Cargo from the deck of any such Vessel, Impala shall have the
right, but not the obligation, to clean and remove the Cargo from the Vessel's deck, which service will ~e solely
for the account of the Vessel Party. Alternatively, Impala may reject the Vessel and refuse to accept lit at the
Terminal.                                                                                               I
        The Vessel Party shall coordinate and be solely responsible for all required inspections for cltknliness
and compliance with all applicable laws and regulations relative to the fitness of the Vessel. Alli run off
reporting and other environmental compliance and reporting shall be the Vessel Party's sole responsibility, Any
EPA, regulatory, or court imposed fines and penalties levied against Impala as a result of a Vessel Party's non-
compliance and/or failure to report shall be for the Vessel Party's account.                            i
                                                                                                         I
        Upon assignment to the Berth or Buoys, the Ocean Vessel shall remain prepared and be properir crewed
to promptly carry out Cargo transfer operations within or between the Tcm1inal's Berth or Buoys, and undock and
vacate the Terminal on order of Impala 24 hours a day, 7 days a week, with any crew of the Ocean VeJsel. For
purposes of these Rules, "promptly" shall mean within 3 hours of notice being tendered by Impala.      i
                                                                                                         'I
        In the event that the Ocean Vessel fails to proceed to the Terminal as required by the preceding
paragraph, Impala may, in its sole discretion, and without liability to anyone, bypass the subject Ocean
Vessel, and the Ocean Vessel and the Vessel Party shall be responsible for a dead berth charge of 115% of the
then-current hourly dockage rate per hour (with partial hours prorated) as liquidated damages until tlie Ocean
Vessel is moored at the Terminal, regardless of intervening circumstances of any nature.

3.8.    Re-filing                                                                                        I
                                                                                                         I
        If any Ocean Vessel that has filed a Berth Application is ordered by Impala to proceed to the Terminal
and is unable or refuses to accept such order, due to any reason whatsoever, or otherwise fails to comply with
                                                                                                         I
                                                                                                         I
                                                                                                         I
                                                                                                         I
                                                                                                         I
                                                           22
                                                                                                         I
                    Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 57 of 87


                                                                                                              I
                                                                                                              i

                                                                                                              I
                                                                     Impala Terminals Burnside Rules and R~gulations
                                                                                           Effective: January 1, 2017

these Rules, Impala may, at its sole discretion, cancel the Ocean Vessel's original filing. If a filing is cancelled,
the Ocean Vessel must re-file a Berth Application and will be assigned a rotation in the Tenninal berthing queue
based upon the new filing time.                                                                             '

SECTION 4. CARGO OPERATIONS

4.1.           Vessel Loading and Unloading
                                                                                                              I

        Impala requires the full cooperation of the master, crew and agents of all Vessels loading and unl,oading at
the Terminal. This includes, but is not limited to the following:                                         [
                                                                                                              I

          1.    The Vessel's master and chief mate are responsible for the proper loading and unloading of their
                Vessel.

         11.    Shore scales arc NOT accurate and should be used as a guide only. It is the responsibility of the
                Vessel's officers, and not Terminal personnel, to stop loading and unloading - not only ~hen the
                desired draft has been reached but also prior to reaching the maximum quantity of Cargo. :
                                                                                                              I


        iii. There are approximately l 00 metric tons of Cargo on the belt, which must be loaded or unloadbd before
                the belt can stop. Increments of less than 100 metric tons can only be approximated.          !
        iv. The Vessel Party must provide a loading or unloading plan prior to arrival but not later than 'boarding
            by Tenninal personnel. Any change to the loading or unloading must be given in writing to Tenninal
            personnel.                                                                                    ·

         v. The Vessel Party must provide particulars including LOA. beam, hatch configuration, dimensions, and
            spacing, cranes, as well as on deck obstructions and any structural or other protruding obje~ts in the
            Vessel cargo hold (including any that may be covered by Cargo).

        vi. Vessel pumping ballast and de-ballast as and when requested by Impala as well as stopping ballast
            removal at the request of Impala.

       vn. Vessel arriving above the air draft specified by Impala.

       viii. Vessel maintaining an All Fast condition in the Berth or at the Buoys before, during, and after loading
             or unloading.

        1x. Shifting the Vessel in the Berth or at the Buoys at the direction of Impala 24 hours per day if necessary
            in Impala's reasonable discretion.

        x. During Vessel trimming, Impala shall not be required to load Cargo into more than two hatches atler
           completion of the load plan unless the Vessel pays Impala detention charges based on 15 minute
           intervals and 115% of the then-current hourly dockage rate.

        xi. Relocating or rotating the Vessel's gear to clear the hatches and or loading/unloading system
            immediately upon request by Impala at any time while the Vessel is at the Berth or Buoys.

       Xll.     Opening or closing hatches as and when requested by Impala, including prior to boarding by the
                Terminal personnel upon arrival and completion of berthing (i.e., when All Fast in the Berth' or at the


                                                                23
                 Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 58 of 87




                                                                  Impala Terminals Burnside Rules and Regulations
                                                                                        FJjective: January 1, 2017

            Buoys).

       xiii. Upon request by Impala, a suitable space shall be made available on board a Vessel for the Tenninal's
             load master and/or loading personnel for use during weather delays and while calculating stowage or
             loading systems.

       xiv. In the event of a loading or unloading system breakdown or berth system damage, the Vessel shall
            provide all necessary assistance to reduce damages and/or to assist lmpala in resuming the loading or
            unloading activity.

       xv. The loading or unloading of any Cargo via the Terminal's equipment shall constitute acceptance, in
           full, of all provisions in these Rules. Failure of a Vessel Party to sign any forms or the modification of
           any forms by a V csscl Party shall not relieve such Vessel Party of its obligations under these Rules.

       xvi. Impala may at its option, but shall not be required, to load beyond the applicable Mississippi River
            Pilots Association guidelines/suggestions when weather/tide forecast indicate that loading to a deeper
            draft may substantially delay Vessel departure.                                               ·

4.2.      Stowage

         The Vessel Party shall be solely responsible for the stowage of the Cargo. Cargo shall be stowed within
the Vessel only in areas where grabs and equipment spouts can reach, subject to Vessel design capability. Dozer
work shall be provided to the Vessel Party at an additional charge agreed upon by Impala and the Vessel Party
prior to the Vessel coming into the Terminal. In any event, the loading sequence plan shall not exceed two pass
loadings and two hold trims. Impala will allow each Vessel two draft checks which are not to exceed a period of
60 minutes each. Any Vessel exceeding the allotted time for draft checks will also be assessed the detention fee
of $1,200 per hour (in whole hours).

        Any Vessel which is required to shift/warp within the Tenninal will be responsible for any/all
expenses pertaining to shifting/warping, including, but not limited to, line handling, pilot, and tug(s), unless
ordered by Impala outside the course of normal operations.

4.3.      Suitability of Cargo

        User hereby expressly acknowledges that Impala only provides transfer facilities at the Terminal. Impala
reserves the right, without any responsibility for any loss, damage, or demurrage that may arise, to refuse any
Cargo because in the sole discretion of Impala, such Cargo is unmerchantablc or in an unfit condition for loading,
unloading, transfer or handling.

4.4.      Handling of Cargo

         User hereby expressly acknowledges that varying temperatures, moisture and weight changes and
spontaneous combustion constitute inherent problems associated with the handling of Cargo. Prior to loading or
unloading, User's surveyor shall determine that the temperature, moisture and condition of the Cargo are
satisfactory.

4.5.      Weather Conditions

          In Impala's opinion, if weather conditions threaten the safety of any moored or fleeted Vessel and/or the


                                                             24
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 59 of 87




                                                                  Impala Terminals Burnside Rules and Regulations
                                                                                        Effective: January 1, 2017

structural integrity of the Tcnninal, Terminal operations and/or services will be suspended and any Vessel moored
or fleeted at the Berth or the Buoys shall vacate the Berth or Buoys immediately when requested by Impala to do
so and until such time as weather conditions permit return to the Tenninal. If any Vcssel docs not leave the Berth
or Buoys within 3 hours of being ordered to do so, all costs (including but not limited to attorneys' fees) and
expenses in connection with the moving of the Vessel and mooring or fleeting of same, as the case may be, shall
be for the account of and at the full risk of the Vessel and the Vessel Party. In no event shall Impala have any
responsibility for any Vessel, including, but not limited to, the cost of moving a Vessel that is ordered to vacate
the Tenninal for any reason provided in these Rules, and the Vessel Party shall indemnify and hold Impala
harmless from same. Any damage to the Tcnninal or other equipment shall be the responsibility of the Vessel
Party and Vessel, and the Vessel Party and Vessel, jointly and severally, shall indemnify and hold Impala
harmless from any such damage. Any Vessel calling at the Terminal shall be subject to the written guidelines and
procedures relative to hurricanes adopted by Impala, a-. such guidelines and procedures may be posted and
updated from time to time on the Tcnninal's website.

SECTION 5. VESSEL OPERATIONS

5.1.    Mooring Practices

         The safe berthing and securing of the Ocean Vessels is the responsibility of the Master of the Ocean
Vessel, and the safe berthing and securing of the Barges is the responsibility of User. Impala has no duty to
direct, control, or instruct any Ocean Vessel or Barge in its navigation and mooring, to recommend the number of
assist tugs, to supply or advise of the number and/or placement of mooring lines the Vessels should employ, to
recommend use of pilots, or to advise of open and obvious conditions. Any repositioning or other securing of the
Ocean Vessel needed to meet Impala safety requirements will be a precondition to the Ocean Vessel being ready
in all regards to load or unload.

5.2.    Vessel to Remain All Fast

        It is the Vessel's responsibility to maintain the Vessel All Fast in the Berth or at the Buoys at all times,
and to maintain lines taught at all times to prevent Vessel from moving in the Berth or at the Buoys. If the Vessel
is not maintained All Fast, Impala reserves the right, in its reasonable discretion, to: (a} suspend loading or
unloading; (b) require Vessel to ballast or de-ballast to a safe condition; and/or (c) order the Vessel to leave Berth
or Buoy at Vessel's expense. The Vessel will be held responsible for all delay costs resulting from not
maintaining the Vessel All Fast in the Berth or at the Buoys, inclusive of all standby time incurred by any Impala
crane barge. All such charges will be assessed as set forth in these Rules.

5.3.    Berthing and Safety Equipment

         Upon berthing, the Ocean Vessel shall immediately and at all times provide adequate lighting, equipment,
and appropriate officers and crew aboard to pennit loading or unloading. as the case may be, of Cargo at any time
of the day or night, including Saturdays, Sundays and Holidays. All Ocean Vessel officers and crews shall wear
life jackets, safety glasses, steel-toed boots, and hard hats while at the Terminal.

5.4.    Line Handling

        The master and crew of every Vessel will provide assistance in handling lines and operating deck
machinery. If necessary, the Vessel shall safely shift on its own lines as required by Impala during loading or
unloading. An English~speaking deck officer must be available to ensure timely response to directions of any
representatives of the Terminal relative to handling of lines. Terminal representatives will position lines in the


                                                             25
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 60 of 87




                                                                  Impala Terminals Burnside Rules and Regulations
                                                                                        Effective: January 1, 2017

Berth and at the Buoys. Line handling by Impala for docking and undocking of Ocean Vessels in the Berth and at
the Buoys, shall be assessed at the rate provided in Schedule l •

5.5.    Use of Tugs

        When an Ocean Vessel is entering or leaving the Terminal, Impala shall provide a-the number tugs
required and requested by the Vessel Master and/or the Vessel's agent at the sole expense of and for the account
of the Vessel and the Vessel Party at the rates set forth in Schedule 1. If the Master of the Ocean Vessel
determines that weather or other conditions warrant the use of additional tugs, such additional tugs will be at the
sole expense of and for the account of the Ocean Vessel and the Vessel Party, at the rates set forth in Schedule I .
A one hour waiting period from the call-out time is allowed. Any additional time will be invoiced in accordance
with the standby rate set forth in Schedule 1. Charges for tug and towage services will be assessed to the relevant
Vessel Party by Impala,.

5.6.    Continuous Readiness

         Assignment of the Berth or Buoys under these Rules is predicated upon Ocean Vessel's continuous
readiness 24 hours a day, 7 days a week to receive or unload Cargo at the Tenninal's full normal rate, throughout
the entire time in Berth or at the Buoys and compliance with the directions of Impala, including shifting within or
between anchorage sites, the Berth or the Buoys. Any delay in loading or unloading by the Ocean Vessel or
refusal to follow directions of Impala, including an order to vacate the Berth or Buoys, shall subject the Ocean
Vessel and the Vessel Party to a charge of 115% of the then-current hourly dockage rate per hour (with partial
hours prorated) which shall be assessed as liquidated damages regardless of any intervening circumstances of any
nature.

5.7.    Vessel Rotation

         Impala may alter the turn of Ocean Vessels for loading or unloading, when, in Impala's sole judgment, it
is in the best interest of Terminal operations; provided, however, if Impala chooses to berth an Ocean Vessel
in front of another Ocean Vessel that properly tendered NOR first (and such Ocean Vessel that first tendered
NOR arrived within its Laycan and otherwise complied with the terms hereof, including, without limitation,
Section 3), only in such instance wilt Impala be liable to such displaced Vessel Party for demurragc in
accordance with the charter party disclosed to Impala.

5.8.    Vacating the Terminal

         rf an Ocean Vessel (a) is unable or refuses to load or unload, or shift within or between anchorage sites, at
the Berth or the Buoys, (b) refuses or fails to vacate the Terminal when ordered to vacate at any time in Impala's
sole discretion, or (c) fails to vacate the Tem1inal within one hour of completion loading or unloading, Impala shall
be entitled to charge and recover from Ocean Vessel and the Vessel Party as liquidated damages 115% of the
then-current hourly dockage rate per hour (with partial hours prorated) beginning one hour after delivery of the
notice to vacate and continuing as long as the Ocean Vessel remains in the Terminal, regardless of any
intervening circumstances of any nature.

5.10.   Nuisance Created By Vessels

       No Vessel shall permit excessive smoke, steam, noise or cleaning of boiler tubes by blowing or other
means while at the Terminal.



                                                             26
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 61 of 87




                                                                  Impala Terminals Burnside Rules and Regulatfons
                                                                                        Effective: January I, 2017

5.11.   Vessel Suitability

        Impala reserves the right to refuse any Vessel considered unseaworthy due to damage, distribution of
load, draft or lack of rrccboard, lists or such other reason for which Impala deems the Vessel not suitable for
calling upon or conducting operations at the Tenninal. The Vessel Party, at all times, shall remain responsible for
the seaworthy condition of its Vessel. The berthing of any Ocean Vessel or delivery of any Barge to the Terminal
shall constitute a warranty by the Vessel Party to Impala that the Vessel is seaworthy and that same is capable of
either being loaded with the Cargo to be loaded by Impala or to be unloaded by Impala using the equipment
normally employed by Impala. In no event shall Impala be responsible for the seaworthiness, maintenance, repair
or service of any Vessels coming into the Terminal or delivered to the Terminal, such responsibility being that of
the Vessel Party. Notwithstanding the foregoing, should any Vessel develop any leaks, cracks or other conditions
which, in the sole judgment of Impala, may result in damage to the Vessel and/or its Cargo, the Vessel Party
agrees to take whatever steps are necessary to protect the Vessel and/or its Cargo.

SECTION 6. GOVERNING LAW; :FORCE MAJEURE; LIMITATION OF LIABILITY;
MISCELLANEOUS

6.1.    Governing Law; .Jurisdiction and Venue

        This Agreement shall be construed and enforced in accordance with the General Maritime Law of the
United States, and to the extent they are not applicable, the laws of the State of Louisiana shall apply witl10ut
regard to its conflicts of laws provisions. Each of the Parties hereto hereby submits to the exclusive jurisdiction
of the United States District Court for the Eastern District of Louisiana (New Orleans Division) in the State of
Louisiana, and irrevocably waives any objection which it may now or hereafter have to said venue and/or forum.
Should Impala engage counsel to enforce any provision in these Rules, User and/or Vessel Party shall be liable for
any and all attorney's foes and costs incurred by Impala.

6.2.    Force Majeure

         Jn the event that Impala or User or any Vessel Party is rendered unable, wholly or in part, by reason of
Force Majeure to carry out its obligations under these Rules, it is agreed that the obligations of such party shall be
suspended to the extent of and during the continuance of any inability so caused, but for no longer period; and
such cause shall, so far as reasonably possible, be remedied with all reasonable dispatch by the party or parties
claiming Force Majeure. ff the Force Majeure event renders Impala unable, wholly or in part, to carry out its
obligations under the Rules, User may at its discretion make other arrangements for berthing, transfer or
stevedoring operations until the Force Majeure event has ended. The party claiming Force Majeure shall provide
written notice to the other party of such Force Majeure, and in such notice, shaH give reasonably full particulars
concerning the nature and anticipated duration of the Force Majcure and the actions being taken to avoid or
minimize its effect, as soon as reasonably possible after the occurrence of the cause relied upon. Impala shall not
be liable for demurrage or any other charges incurred by a Vessel Party or User during a Force Majeure event.

6.3.    Limitation of Liability

      EXCEPT WITH RESPECT TO A PARTY'S INDEMNIFICATION OBLIGATIONS HEREUNDER IN
NO EVENT SHALL A PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY INDIRECT, SPECIAL,
PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO,
DAMAGES FOR LOST REVENUE, LOST PROFITS OR LOST BUSINESS, OR LOSS OF MARKET
VALUE, REGARDLESS OF WHETHER AS A RESULT OF THE NEGLIGENCE, STATUTORY STRICT
LIABILITY, OR FAULT OF EITHER PARTY, RELATING TO THESE RULES.


                                                             27
              Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 62 of 87




                                                                 Impala Terminals Burnside Rules mu/ Regulations
                                                                                       F-ffective: January l, 2017


6.4.    Miscellaneous

        a.      Headings and sub-headings of Sections in these Rules have been included for convenience and
are not deemed to be part of this Agreement and shall not be used in the interpretation or construction of these
Rules.

         b.      The waiver by Impala of any of the terms and conditions contained in the Rules shall be valid
only if in writing and to the particular occasion and shall not be deemed to be continuing or a waiver by Impala
unless specifically expressed in writing by Impala to be so, and shall not constitute a waiver or relaxation of any
of the other conditions contained in these Rules.

        c.       If and for so long as any provision of these Rules shall be deemed to be judged invalid for any
reason whatsoever, such invalidity shall not affect the validity or operation of any other provision of these Rules
except only so far as shall be necessary to give effect to the construction of such invalidity, and any such invalid
provision shall be deemed severed from these Rules without affecting the validity of the balance of these Rules.

SECTION 7. DEFINITIONS

"Acceptance Notice" has the meaning given that term in Section 3.2.

"Agents" has the meaning given that term in Section 1.5.

"All Fast" means that such Ocean Vessel is safely secured to the Berth (or the Buoys) and that the gangway is
down and secured.

"Barge(s)" means conventional open hopper rivers barges provided by User.

"Berth" means the Terminal's fixed dock and wharf structure located al mile marker LMR 169.5.

"Berth Application" means that certain Impala Terminals Burnside LLC Berth Application, a form of which is
attached hereto as Scheg1!Je 2, as such application is distributed by Impala, posted on its website and updated
from time to time.

"Buoy(s)" means Terminal's midstream mooring buoy system located at mile marker LMR 169.2.

"Cargo" means coal and other dry bulk cargo as approved by Impala.

"Claims" means all claims, suit~, causes of action, demands, losses, liabilities, damages, costs, expenses, fees
(including, but not limited to, reasonable attorneys' fees), and court costs.

"Customer Contract" has the meaning given that term in Section I. I. I0.

"Day" means a consecutive 24-hour period or fraction thereof.

"Deadweight" means the difference between a Vessel's loaded and light displacement, consisting of the total
weight of cargo, fuel, fresh water, stores, and the crew.

•'Dockage" means the charge assessed against a Vessel for berthing at the Tenninal and as set forth tn


                                                            28
                Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 63 of 87




                                                                 Impala Terminals Burnside Rules and Regulation."
                                                                                       Effective: January 1, 2017

Schedule l.

"Estimated Time of Arrival" or "ETA" means the Vessel-issued information regarding estimated arrival date
and time at the specific location off the Tenninal at which Vessel will customarily be required to tender NOR.

"Force Majeure" means any act, event, or circumstance at the Terminal or that effects the Impala's ability to
provide Services at the Terminal, whether of the kind described herein or otherwise, that is not reasonabty within
the control, does not result from the negligence of, and would not have been avoided or overcome by any exercise
of reasonable diligence by, the party claiming force majeure, and that prevents or delays in whole or in part such
party's compliance with, or performance of any one or more of its obligations under these Rules, and may include
without limitation the following: acts of God, acts of natural phenomena, landslides, subsidence, severe
lightening, earthquakes, volcanic eruptions, fires, tornadoes, hurricanes, storms, floods and high water, washouts,
tidal waves or tsunamis; acts of terrorism or war; strikes, lockouts or labor disputes; orders, rules, regulations,
restrictions or laws of any governmental authority having or asserting jurisdiction; expropriation, requisition,
confiscation, or nationalization of the terminal; epidemics or quarantine; inability to procure material, equipment
or necessary labor for the Terminal; inability to obtain, or suspension, termination, adverse modification,
intermption or inability to renew any servitude, right of way pcnnit, license, lease, consent, authorization or
approval of any governmental body having or asserting jurisdiction; or breakdown or destruction of the Tenninal
docks, pipelines, machinery, or equipment; electrical failure at the Terminal, closures or restrictions imposed on
the port or public channels (including fog restrictions) by the U.S. Coast Guard or other governmental authority
having or a<;sertingjurisdiction over the Terminal and/or operations on the LMR.

"Holidays" shall consist of the following days and any other days that may be designated as holidays by the
 United States, the State of Louisiana, Ascension Parish or any other governmental authority having lawful
jurisdiction, or in the labor agreements between Impala and its employees: New Year's Day, Martin Luther King
Jr. Day, President's Day, Mardi Gras Day, Good Friday, Easter, Memorial Day, Independence Day, Labor Day,
Columbus Day, All Saint's Day, Veteran's Day, Thanksgiving Day, Christmas Eve, Christmas Day and New
Year's Eve. Should any of the above holidays mentioned, or not mentioned, fall on Saturday, the preceding
Friday shall be observed as a holiday and any holiday that falls on a Sunday shall be observed on the following
Monday, No work days arc Labor Day, Christmas Day (6:40 P.M. December 24th through 6:40 A.M. December
26th) and New Year's Day (6:40 P.M. December 31st through 6:40 A.M. January 2nd). Abbreviated work hours
may be observed on any holiday that Impala shall designate.

"Impala" means Impala Terminals Burnside LLC.

"Impala Group" has the meaning given that term in Section 1.3.2.

"Laycan" means that certain period within the Layday Period and the earliest date at which loading (La)1imc) can
commence and the latest date upon which the Vessel can arrive at its appointed loading place without being at risk
of being canceled.

"Layday Period" means the agreed-upon period during which Vessel Party will make the Vessel available
for loading.

"Laytime" means the period of time during which Impala must load the Vessel at the loading rates ~et forth
herein subject to all other terms herein.

"Notice of Readiness" or "NOR" means the document to be tendered by the Vessel mru.1er or the Vessel agent
to the Terminal indicating readiness for proceeding to the Terminal (according to the terms hereof, including,


                                                            29
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 64 of 87




                                                                  Impala Terminals Burnside Rules and Regulations
                                                                                        Effective: January I, 2017

without limitation, Section 3 .4) following arrival of such Vessel at the specific location off the Terminal at
which Vessel will be customarily required to wait for pilots or prior to proceeding to the Terminal.

"Ocean Vessel" means any single-deck, ocean-going Vessel, other than a Barge, that utilizes the services and
facilities of the Terminal for the loading. unloading, handling or transfer of Cargo.

"Rules" means these Burnside Terminal Rules and Regulations, as amended from time to time.

"Terminal" means the bulk loading terminal known as the "Burnside Terminal" located at 4258 Hwy 44, Darrow,
Louisiana, 70725 owned by Impala, which includes the Berth and the Buoys with the characteristics listed in Section
2 and is capable of safely accommodating Vessels for loading or unloading.
"Uscr(s)" shall include the Vessel Pa11y, any person or entity with whom Impala has a separate contract for use
of the Terminal, and all individuals or business entities, including all Ocean Vessels, Barges, trucks, railroad
cars or other means of conveyance and/or equipment used by Vessel Party and said individuals or business
entities, which utilize the services and/or facilities of the Terminal.

"Vessel" includes within its meaning every description of water craft or other artificial contrivance whether
self-propelled or non-self-propelled, capable of being loaded or unloaded at the Terminal and used as a means of
transportation on water and shall include in its meaning the owner thereof and the agent acting on its behalf. The
term "Vessel" or "Vessels" shall include any Barge, ocean-going barge, or Ocean Vessel.

"Vessel Party" means any party or parties owning, operating, nominating or contracting with a Vessel,
including, but not limited to, her agent(s), owner(s), operator(s), charterer(s), and any of her or their respective
employees and contractors.

"Visitor List'' has the meaning given that term in Section 3.4.

"Visitor(s)" means any individual or entity listed in the Visitor List and any other individual or entity that seeks
access to the Terminal or any Vessel berthed there, including, but not limited to, any surveyor.

"Weather Working Day" means any period of 24 consecutive hours during which weather pcnnits ship loading
operations, as detem1incd in Impala's sole but reasonable discretion.




                                                            30
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 65 of 87




                                                                   Impala Terminals Burnside Rules and Regulations
                                                                                         E_[fective: January 1, 2017


                               Schedule 1. TERMINAL SERVICES AND RATES

Current rates are set forth on Appendix I hereto. Such rates are subject to change at the discretion of Impala.
Lack of notice by Impala or lack of acknowledgment by the Vessel will not relieve the User, Vessel Party and/or
Vessel of its obligation to pay the changed fees:

A.      DOCKAGE (at the Berth or the Buoys)

Dockage shall be assessed against each Vessel (excluding Barges) per Gross Registered Ton (GRT) per 24 hour
period, not prorated. The dockage day shall commence upon the Vessel's first line at the Berth or the Buoys and
shall be considered complete at the time the last line is removed from the Berth or the Buoys. The GRT shall be
based on the Vessel's highest GRT as per Lloyd's Register of Shipping. The Terminal's fuel surcharge shall not
apply towards dockage charges.

B.      TOWAGE SERVICES

Towage shall be assessed to each Vessel per tug for Vessels mooring or unmooring at the Berth, per tug for
Vessels mooring or unmooring at the Buoys and an additional per-hour charge per tug for Vessels requiring
warping assistance alongside the Berth. Hold in tugs (if required by the Vessel) shall be assessed a per-hour rate
per tug, and Impala will assess a per-hour rate per tug for any tug delays or tug standby time whic~ may be
incurred. While these towage service rates do include customary GRT charges, they do not include and arc
subject to Terminal's fuel surcharge. Vessel agent shall make arrangements for timely tug assistance directly with
a tug service provider.

C.      LINE HANDLING SERVICES

Line handling services shall be assessed to each Vessel for Vessels mooring to the Berth and a separate charge for
Vessels mooring to the Buoys. The rate for mooring to the Berth is not subject to a fuel surcharge unless a crew boat
is needed to secure the Vessel at the Beith. The rate for mooring to the Buoys is subject to Tcm1inal's fuel surcharge.
Line handling charges include both mooring and unmooring of each Vessel but do not include any additional line
services which may be required by the Vessel, such as line assistance for warping, which can be discussed on a case
by case basis. There shall be a re-tic cost in the Berth or at the Buoys should the Vessel required re-tying.

D.      LAUNCH SERVICES

Impala will provide launch access to/from the Vessels in conjunction with the calculation of dockl;\ge days.
Tenninal's launch service per-day fee is subject to Terminal's fuel surcharge. Impala reserves the right to refuse
service to anyone wishing to utilize Terminal's launch service who in Impala's opinion is a risk to safety or is
visiting for a reason other than official ship's business. Impala will not pem1it any stores, pallets, cylinders, lubes,
etc. to be delivered to any V csscl via its launch service.

E.      SECURITY FEES

Impala will assess to, and collect a security fee per day for each Vessel moored at the Berth and to each Vessel
moored at the Buoys. The day shall be determined as per the dockage and launch calculations. It should be noted
that this security fee does not constitute providing security for the Vessel if so ordered by a U.S. government
agency. In such a case, the vessel agent shall arrange security guards on behalf of the Vessel and at the'Vesscl's
expense. The security fee shall be in addition to all other fees and charges due hereunder.


                                                              31
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 66 of 87




                                                                   Impala Terminal'> Bumside Rules and Regulations
                                                                                         Effective: Jamwry I, 2017


F.      ACCESS FEE

Impala will assess a tenninal access fee per-person each way for any Visitor who wishes to transit through
Tenninal's terminal boundaries to or from the Vessel. Impala reserves the right to refuse passage of anyone whom
Impala deems is a risk to safety or is visiting for a reason other than official ship's business. Proper credentials must
be presented to Terminal's security officer and it is recommended that advance arrangements be made fonny such
passage in order to avoid unnecessary delays. Vessel agents and marine surveyors who are performing official
ship's business for the present voyage shall be exempt from this fee and access through Terminal will only be
granted to agents and surveyors who are in possession of a valid Transportation Worker Identification Card (TWIC).

G.      FUEL SURCHARGE
Impala will assess a fuel surcharge on towage, line handling and launch services. Terminal's fuel surcharge is 1%
percent for each 3¢ per gallon above $2.00 at the time of first service provided to the Vessel. Termi11al's fuel
surcharge will not apply towards dockage charges. The following is an example of the fuel surcharge:

Fuel charge from tug subcontractor: $3.50

Surcharge: $3.50 - $2.00 = $1.50

$ l .50/$0.03 = 50

50 X 0,01 = a 50% surcharge added to the towage, line handling, and launch charges set forth on
Appendix I

H.      DOCK DETENTION PENALTY

Impala shall been titled to charge and recover from Ocean Vessel and the Vessel Party as liquidated damages
115% of the then-current hourly dockage rate per hour (with partial hours prorated) beginning one hour after
delivery of the notice to vacate and continuing as long as the Ocean Vessel remains in the Tenninal, regardless of
any intervening circumstances of any nature.

Impala shall not provide any gangways. Impala reserves the right to deny use of Terminal and/or to provide
above mentioned services solely at Terminal Operator's discretion, including during changes in MARS~C level,
river conditions or severe weather events. All fees must be paid in advance to Terminal based on the estimated
fees prior to Vessel's berthing unless otherwise mutually agreed between Impala and the Vessel.

I.      WHARFAGE RATES

Wharfage will be charged for Vessels loading/unloading/transshipping Cargo directly to or from other
Vessels/barges at standard wharfage rates. Wharfage shall be negotiated between Impala and the Vessel prior to
any loading/unloading/transshipping taking place. No such loading/unloading/transshipping shall occur without
the prior approval of Impala and, if necessary, the U.S. Coast Guard .



.J.     LAYBERTH



                                                              32
              Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 67 of 87




                                                                Impala Terminals Burnside Rules and Regulations
                                                                                      Effective: January I. 2017

A Vessel berthed at Terminal for non-loading purposes (i.e., lay berth) shall be charged at the same rates as those
berthed for loading/unloading purposes.

K.      BARGE COVER HANDLING

Any Barges requiring assistance by Impala in handling river barge covers shall be charged for the service at a rate
of $1,250 per Barge.

L.      WATER

Water flow and access to water mains is limited. Arrangements for water shall be made with Impala in advance
of berthing the Vessel and such arrangements will be made for the convenience of the Vessel only. Water, when
available, will be furnished at a rate of $3,500 per water barge. Prior approval and coordination by Impala shall
be required for water delivered by water barge. Impala shall not provide potable water to Vessels.




                                                           33
                              Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 68 of 87

                                                                                               Impala Terminals Burnside Rules and Regulations
                                                                                                                     Effective: January 1, 2017

                                                         Appendix I: Rate Schedule




                                                 0.46 Per GRT Per 24 Hour Period subjec, 0.46 Per GRT Per 24 Hour Period subject t
                                                 to minimum charge of$7,500 per day      minimum charge of$7,500 per day
                          Vacate                 115% of then-current hourly dockage   I 115% of then-current hourly dockage
                          Berth/Detention
    Towage                Docking/Undocking      $3500.00 Per Tug                           $3950.00 Per Tug
                          Warping Assistance     $975.00 Per Hour                           $975.00 Per Hour
                          Hold In Tugs           $975.00 Per Hour                           $975.00 Per Hour
                          Tug Delays/ Standby   I $975.00 Per Hour                          $975.00 Per Hour
                          Tractor Tugs           1.5 Times the applicable rate above        1.5 times the applicable rate above
~   Line Handling         Docking/Undocking     I $3500.00 Includes In And Out              $4000.00 Includes In And Out
                          Re-Tie Cost            $1700.00                                  I $2000.00
    Launch Service                               $1200.00 Per Day                          I $1200.00 Per Day
    Security Fees                                $1250.00 Per Day                          I $950.00 Per Day
                          Fuel Surcharge         One (1 % ) Percent For Each 3¢ Per Gal.   I One ( 1% ) Percent For Each 3¢ Per Gal.
                          Fuel Base Cost         $2.00 Per Gal.                            I $2.00 Per Gal.
                          Bunkers                Pennitted with prior notice/arrangement   I Permitted with prior notice/arrangement
    Barges                Cover Handling         $1,250 per occurrence not includin~ NIA
                                                 shifting fees
                          Barge Pumping          $750 per occurrence                 NIA
    -Mict-strerun-era:ne----rsmm-by(Detay)---1-sr;2oo·perliour·                             -·NrA~---
                  Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 69 of 87




                                           Schedule 2. BERTH APPLICATION FORM

                                 IMPALA TERMINALS BURNSIDE LLC
                  BERTH APPLICATION AND ACCEPTANCE OF FlNANCIAL RESPONSIBILITY

Email: BurnsideShips@hnpalaTerminals.com
FAX: (225) 289-5225
TERMINAL omcE PHONE: (225) 289- 5211

nus APPLICATION MUST BE SUBMlTTED AS FAR IN ADVANCE OF THE DATE OF BERTHING AS POSSIBLE.
AGENT WILL PROMPTLY NOTIFY THE APPROPRIATE VESSEL SCHEDULING OFFICE OF ANY CHANGES IN
THE INFORMATION SUPPLIED BELOW. AGENTS ARE ADVISED THAT BLANK ENTRIES ON THlS FORM
MAY RESULT IN REJECTION OF THIS BERTH APPLICATION BY IMPALA. IMPALA WILL NOTIFY AGENT OF
UN ACCEPTABLE APPLICATIONS.

[VESSEL PARTICULARS
[VESSEL NAME I VOYAGE NUMBER                            FLAG             G.R.T            L.O.A          BEAM         M~        DRAfl
                                                                                                                      Ff/IN)


VESSEL                                                  P & I CLUB I LOCAL CONTACT                                    LLOYDS NO.
OWNER/OPERATOR/CHARTERER/LINE


EST. BOARDING DATE/TIME                               EST. DEPARTURE DATE/TIME BERTH REQUESTED/SHIFTS


fNBOUND            CARGO            AND   ESTIMATED
METRIC
OUTBOUND CARGO AND ESTIMATED
METRIC TONS
APPOINTED STEVEDORE
                                  I                     jLAYBERTH          LIGHTER            FRESH WATER
NOTE: Agents are advised that safety guidelines are set by the local pilots associations in regard to vessel length, draft, beam air
draft, and other factors that may affect the transit of the vessel into the Tenninal. Please consult with the local pilot associations tc
determine if any restrictions apply.

Any ballast removed from the vessel after loading commences must be coordinated with the management at the
Burnside Terminal. It is understood and agreed that ship officials will acknowledge cargo receipt at the Burnside
Terminal by signing and releasing a clean Mates' Receipt immediately upon completion of loading.

'flffi UNDERSIGNED COMPANY, AGt'NTS FOR nm ABOVE-NAMED VESSEL, IN CONSIDERATION FOR APPROVAL
OF Tiffi BERTII APPUCATION, AGREES TO BE BOUND BY ALL RULES, REGULATIONS, TFRMS, CONDmONS AND
OIARGES AS PUBLISH FD BY IMPALA , lNO,tJDlNG ACCEPTANCE OF FINANCW, RE'>.PONSIBIUJY lHFREFOR.
                                ~                                                      ..                         ,


DATE OF           !APPLICANT COMPANY NAME AND BILLING        PRINT NAME  AND  JOB TITl,E
APPLICATION       !ADDRESS
                                                             !Name
                                                                              ifitle
                                                                              Signature
IMPALA !APPROVED                                                              CREDIT OK JOB NUMBER ASSIGNED

USE          Subject to
ONLY             Availability

{N333:!844.l I                                                     35
                   Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 70 of 87



1. Shipment: Product shall be delivered FOB spout-trimmed in vessel's hold at Trombctas Port, Brazil in acdordance with
   INCOTERMS 2010. The Buyer will be responsible for contracting and paying for the freight from Trombetas Port to
   the final destination.

2. Loading Terms: Per the standard loading terms in effect at the time of shipment at Trombetas Port, BraziL The current
   loading tenns are attached hereto as, Annex B.

3. Discharge Port: Intended destination is Burnside, US. Destination to any other port in Buyer's absolute opt1on, except to
   a port in these countries or territories subject to comprehensive international economic sanctions, in accordance with clause
   13 in Annex A. Alcoa shall be notified if Almatis wishes to change the destination of any cargo.

Demurrage/Dispatch: Demurrage and Dispatch shall be charged or earned at a rate of US$0. l 5 (fifteen cents of dollar)
per metric ton per day/half dispatch.

10. Terms of Shipment. Terms of Shipment shall be as set forth in the Contract, and shall be interpreted fo accordance
    with INCOTERMS 2010, or the latest edition of INCOTERMS published by the International Chamber of Commerce.

11. Loading; Transport. Product shall be loaded in accordance with Standard Port of Loading Tenns and Conditions,
    unless otherwise noted in the Contract. Standard Port of Loading Terms and Conditions may be amended from time to
    time by Seller. Unless otherwise abrreed, Buyer will arrange, at its expense, for the vessel necessary to transport the
    Product. Buyer is responsible to either pay or guarantee contracted vessel owners to pay for port charges/expenses and
    vessel disbursements, as well as ships husbanding matters.

12. Weighing. The weight of each cargo shall be the Bill of Lading weight, as determined by draft survey carried out by a
    qualified and competent marine surveyor appointed by the Seller using "Ship's Displacement" method at the time of
    the vessel's loading. In the absence of manifest error, the draft survey report shall be conclusive evidence of the weight
    each cargo of Product. Each party, at its own expense, may have a representative present at each dctcnnination of
    weight.

13. Trade Regulation. Export of any Product sold hereunder must be in accordance with United States and Australian
    export laws and regulations, as well any applicable export laws and regulations of the country of production if other
    than the United States or Australia. Shipment contrary to such law or regulation is strictly prohibited. Further, the
    Buyer shall comply with all laws and regulations applicable to the use, sale, distribution, transfer, export, or re-export,
    directly or indirectly, of any Product, including the laws of the United States ("U.S.") and any other cou~try in which
    the Buyer or the Seller undertakes any of the foregoing. The Buyer will not transfer, export, or re-export, directly or
    indirectly, any Product to U.S. embargoed countries, or any nationals thereof, or to any other country subject to
    restriction under applicable laws and regulations, (including but not limited to those indicated by the U.S. Treasury
    Department and the Buyer hereby warrants that it is not located in, under the control of, or a national or r~sidcnt of any
    such country). The Buyer will not transfer, export, or re-export, directly or indirectly any Product to any party listed by
    any applicable government or law as prohibited from receiving such products, and the Buyer hereby reptesents that it
    is not on, or under control of any person or entity which is on any such list. Without limiting any other proivision of this
    clause 13, the Buyer agrees that it will not, directly or indirectly, sell, trade, transfer ship or divert the bauxite to Cuba,
    The Crimea Region Of Ukraine, Tran, North Korea, Sudan, or Syria. For other destinations, if Seller has reason to
    suspect or believe Product will be diverted to a sanctioned person or entity in violation of this clause, Buyer must notify
    Seller and demonstrate to Seller's satisfaction that such transaction will not breach applicable export laws and
    regulations.

J4. Force Majeure.
    (a) Suspension of Performance. If either the Buyer or the Seller is unable to fulfil its obligations under the Contract
        (the "Affected Party"), as a result of any Force Majeure Event, despite all reasonable efforts on the'.part of the
        Affected Party to do so, and a Force Majeure Notice is given in respect of such Force Majcurc Event, then
        performance of the Affected Parties' obligations under the Contract shall be suspended while and td the extent
        only that the Affected Party is unable to fulfil such obligations due to the Force Majeure Event. If a Forhe Majeure
        Event only affects the performance of some of the Affected Party's obligations under the Contract, then this
                                                                   36
                    Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 71 of 87



        section shall only apply to those obligations and the A ffcctcd Party shall remain liable to fulfil the balance of its
        obligations, and the other party shall remain liable to fulfil only its counter-obligations, under the Contract.
   (b) Resumption of Performance. The Affected Party shall exercise reasonable diligence to eliminate or remedy the
        e.ffects of the Force Maj cure Event, and shall give written notice to the other party as soon as practicable after the
        Force Majeurc Event has ceased to affect the performance of the Affected Party's obligations in whole or part, as
        the case may be ("Cessation Notice").                                                                      ·
   (c) Force Majeure Defined. For the purposes of the Contract "Force Majcurc Event'' means any industrial or labor
        dispute or action whatsoever, or action taken to deal with the same, fire, explosion, flood, war, revolution, civil
        unrest, blockage, embargo, act of God, ban on imports or exports, intervention, act or prohibition by any
        government, state, port, transportation, local or other authority or agency or body of persons or person having
        executive power or any other cause whatsoever whether or not of any nature of character mentioned above which
        is beyond the control of the Affected Party and which affects the performance by the Affected Party of the whole
        or part of its obligations under the Contract.
   Provided, that nothing in this section shall require either Party to settle any industrial or labor dispute or action once
   started or preclude a Party from taking any action, in its discretion, to deal with an industrial or labor dispµte or action.
   (d) Reduced Deliveries. Ifa Force Majeure Event wholly or partially affects the Seller fulfilling its obligations to its
        other customers (including its Affiliates) to whom the Seller is obligated to deliver Product, then Seller may
        decide to reduce its deliveries of Product to the Buyer under the Contract so that the available production shall be
        fairly divided in a manner which reasonably takes into account the circumstances of all its customers. In the event
        ofa Force Majeure Event affecting the Seller, the Buyer may elect to either: (i) extend the term oftQe Contract
        to the extent that the Seller has invoked this provision; or (ii) purchase from other suppliers quantities of the
        Product which the Seller is or expects to be unable to deliver, in which case the Buyer shall give the Seller written
        notice of such purchases, they shall be deducted from the Quantity Seller is otherwise obligated to ddliver under
        the Contract, and the Seller shall not be liable to the Buyer for any cost, expense or loss whatsoever of the Buyer
        arising out of any such purchase the Buyer makes from other suppliers. In the event of a Force Majeure Event
        affecting the Buyer, the Seller may elect to either: (i) extend the tenn of the contract to the extent that the Buyer
        has invoked this provision; or (ii) sell to other customers quantities of the Product which the Buyer ii or expects
        to be unable to accept, in which case the Seller shall give the Buyer written notice of such sales, they shall be
        deducted from the contract quantity the Buyer is otherwise obligated to receive under the Contract, and the Buyer
        shall not be liable to the Seller for any cost, expense or loss arising out of any such sales that the Seller makes to
        other customers.
   (e) Force Majeure Notice. Upon the occurrence of a Force Majeure Event the Affected Party shall if it wishes to
        rely upon such event hereunder declare the same by giving written notice ("Force M9:.jeure Notice") by facsimile
        to the other Party within ten ( I 0) days after the first occurrence of (or its acquiring of knowledge of) the Force
        Majeure Event specifying:
        (i) reasonable particulars of the Force Majeure Event; and
        (ii) so far as known, the probable time, and extent to which the Affected Party will be unable lo fulfil its obligations
              under the Contract.
        (iii)
Termination Due to Force Majeure. If any Force Majeure declared pursuant to this section persists for a continuous
   period in excess of 6 (six) months from the date of the Force Majeure Notice, which affects performance of the whole
   or a substantial part of the Affected Party's obligations under the Contract then either Party shall be entitled to give a
   30 day written notice ("Force Majeure Termination Notice") to the other Party terminating the Contract on the date
   specified in the Force M,\jeure Termination Notice, which date shall not be prior to the expiry of such notice, provide<i
   that no Cessation Notice shall have been given.

                                                    ANNEXB
                                  LOADING CONDITIONS AT PORTO TROMBETAS, BRAZIL

Porto Trombetas Terminal General Information:

            •    Port: Porto Trombetas
            •    Geographic location: Latitude 012 27' 36" S, longitude S6Q 22' 47"W

                                                                  37
                   Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 72 of 87


1. Vessel Nomination
At least fifteen (15) days prior to the first day of agreed ten (10) laydays, Buyer shall nominate the performing vessel or
sub, giving its full characteristics.

Vessel must conform to the following specifications and loadport limitations:
                 Maximum permissible length of vessel: 240 m
                 Maximum permissible beam of vessel: 40 m
                 Maximum permissible draft is 11,58m (38') • may be reduced during the dry season (October to
                 December}
                 Air draft permissible is minimum of 14m and maximum of 21m, depending on river level
                 Minimum hatch opening: 11.6m x 12.60m
                 Maximum age: 17 years
                 Maximum DWT: 100,000

All vessels nominated by Buyer shall be bulk carrier type, having bridge and engine aft, without tween decks and without
centre line bulkheads, and shall be suitable to berth and load at the loading facilities on Seller's Port and shall be classed
100Al with Lloyds Register of Shipping or equivalent class established by another recognized classification society.

Seller guarantees that the loading facilities and berth from which bauxite shall be shipped under this Agreement are safe
berths and will accommodate vessels, always afloat, with the specifications acceptable to Sellers Port.


2. Arrival Notices
Master of vessel is to advise of the expected date and hour of arrival of his vessel at the pilot station at the port of loading
72, 48, 24 and 12 hours prior to vessel's expected time of arrival.
Vessel shall be accepted at the loading facilities at Loadport provided she is in all respects ready to load with all holds
clean.

3. Notice of Readiness
When the vessel is in all aspects ready to load, Notice of Readiness to load shall be given to Seller at Port rrombetas in
and out of office hours, Saturdays, Sundays and holidays included if lawful to work on such days, whether in berth or not,
whether in port or not.

4. Laytime
Laytime shall commence twelve (12) hours after Notice of Readiness acceptance, unless loading sooner commenced.

Navigation/shifting time does not count as laytime used.

Notice of Readiness is accepted, first of all, at the berth in Trombetas; if the berth is already occupied, the Notice of
Readiness is accepted at the mooring buoy (there are 3); if the mooring buoys are occupied, the Notice of Readiness is
accepted at the Trombetas mouth or, by extension, in any point of the Amazonas river including Fazendinha.

Laytime ends at the completion of loading.

In case of congestions at Trombetas Port, the 2nd, 3rd, 4th ships in the line is allowed to stay part of the waiting time in
Fazendinha, under the procedure described below:

    1. If the vessel arrives in Fazendinha 40 or more hours before the beginning of the laydays periqd, Notice of
       Readiness will be accepted at the beginning of the laydays period or at the Free Pratique granted; the later to
       happen.
    2. If the vessel arrives in Fazendinha 40 or less hours before the end of the laydays period, Notice of R~adiness will
       be accepted only in Trombetas at the start of loading operations. The same rule is applied for those ships arriving
       after the laydays period.
                                                                  38
                  Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 73 of 87


    3.   If none of the above situations happen, the vessel designated to wait in Fazendinha will be accepted there at the
         Free Pratique Granted.

5. Preparation of Vessel
Buyer at its sole risk and expense shall prepare the respective vessels for receiving and loading cargo prior to arriving at
Seller's loading berth. Seller shall not be liable for any contamination due to unclean vessels. All shifting of the vessel to
the loading berth, in the loading berth and from the loading berth shall be performed by Buyer expeditiously and at the
sole risk and expense of Buyer. The vessel shall permit the use of ship's winches and other appropriate ship's gear actually
on board and shall provide sufficient power for same without cost to Seller during the loading period.

6. Loading Conditions/ Loading Rate
Each vessel shall be loaded at the standard rate of 28,000 metric tons per weather working day of 24 consecutive hours,
Saturdays, Sundays and holidays included.

7. Demurrage / Dispatch                                                                                         .
Dcmurrage and Dispatch shall be charged or earned at a rate of US$0. l 5 (fifteen cents of dollar) per metric ton per day/half
dispatch.

8. General Instructions
Trombetas Terminal is an environmental area reserve. Therefore, no salt-water un-ballast will be allowed at this area.
Buyer shall advise master or ship-owners that water ballast cannot have a salinity higher than 0.5% nor a water density
greater than 996Kg/L to 1.000Kg/L.

Unless otherwise instructed by the Seller, the Buyer shall instruct master or ship-owners that Vessels must be presented
for berthing with minimum ballast compatible with its respective seaworthiness and air draft restrictions, in order to avoid
stoppages during loading operation.

It is forbidden any type of oil transfer, disposal or any operation that can cause risk of contamination.




                                                                 39
        Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 74 of 87




SANCTIONS CLAUSE for Voyage Charters:

(a)     Charterers and Owners warrant that each will comply with (i) any applicable sanction or
prohibition imposed by any State, Supranational or International Governmental Organization and (ii) ary
sanction or prohibition imposed by the UN and its Security Council, EU (including its member states), the
UK and/or U.S., in each case as if such sanction or prohibition were binding on such party (to the e~ent
compliance would not violate the laws and regulations of the U.S.) {collectively, "Sanctions").

(b)     The Owners shall not be required to commence, proceed or continue loading cargo for or on any
voyage or to sign Bills of lading for any port or place or cargo interest, which will expose the Vessel,
Owners, managers, crew, the Vessel's insurers, or their re-insurers, to any Sanctions.

(c)     If Sub-clause (b) applies, the Owners may request alternative orders and/or cargo, and if
acceptable alternative orders and/or cargo are not received within 48 hours, the Owners may discharge
any cargo already loaded at any port of their choice (including the port of loading). Time lost to be
                                                                                                           I
counted as demurrage pending completion of Charterers' alternative voyage orders or delivery of cargo
                                                                                                           I
by the Owners and Charterers to remain responsible for all additional costs and expenses incurred in
connection with such orders/delivery of cargo. If in compliance with this Sub-clause (c) anything is done
or not done, such shall not be deemed a deviation.

(d)     The Charterers shall indemnify the Owners against any and all claims whatsoever brought by the
owners of the cargo and/or the holders of Bills of Lading and/or sub-charterers against the Owners by
reason of the Owners' compliance with such alternative voyage orders or delivery of the cargo in
accordance with Sub-clause (c).

(e)     The Charterers shall procure that this Clause shall be incorporated into all sub-charters pursua~t
to this Charter Party.

{f)     The Charterers shall promptly provide information as reasonably necessary for Owners to
determine compliance with this Clause.




                                                                                     VOYAGE V.2 f 7/14/+9
                                                        40
Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 75 of 87




                          EXHIBITB
               Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 76 of 87




Lalumina LLC                                                            ln\Oice Date           26Mar2020
                                                                        ln\Oice No.            8313
                                                                        Our Reference          F00636

                                                                        Payment No.            4




                                          FREIGHT INVOICE
GIP Date:       6Dec2019                                                 Voyage no.:      1
Vessel:         MED/YOKOHAMA
Charterer:      Lalumina LLC
Fixture Ref:    KAMSARIBURNSIDE 55010 DEC13-19
                                           Note all values are in USD
Load: BAUXITE at Kamsar, 51,205MT as per BL
Discharge: at Burnside
Total BL Quantity : 51,205MT
CP Minimum      : 55,000.000MT 10% MOLOO
Balance of Freight : 51,205.000MT@ 14. 75 USO/MT= Total, less pre\Aously in\Oiced                              37,763.69
717,510.06 USO
Demurrage on discharQing BAUXITE at Burnside                                                                   43,168.40
Despatch on loading BAUXITE at Kamsar                                                                          -7,204.86
TOTAL                                                                                                          73,727.23
                                                                                                          E. &O. E.


REMITTANCE DATE : 2Feb2020

Please remit according to the details below quoting our reference and invoice no.

Bank Name: Nordea A/S
Beneficiary: Nordic Bulk Carriers A/S
IBAN/Account Number:                     3607
SWIFT/BIC/ABA: -DKKK




           Tuborg Havnevej 4-8 • DK-2900 Hellerup • T +45 39 100 800 • o Pongoeo Logistics Solutions company
Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 77 of 87




                          EXHIBITC
                         Case
Bauxite and alumina: Almatis        4:20-cv-00448-BSM
                             sells shares in US Burnside subsidiary - Document
                                                                       Roskill       1 Filed 04/23/20 Page 78 of 87




       Home/ News I Bauxite and alumina: Almatis sells shares in US Bcm,side




       Bauxite and alumina: Almatis sells shares in US
       Burnside subsidiary
       Posted 15th July 2019 in Industry news.




                                                 ALMATIS
                                                  p                      IU                          LU                 IN A




        On 27 June, Almatis reported the sale of 100% of its shares in Almatis Burnside to Arthur Metals.
        Almatis Burnside is an alumina manufacturer based in Louisiana, USA and will continue to supply
        Almatis, along with other customers, with premium-grade alumina. Almatis expects little change over
        the coming months in the relations of the two companies. As well as supply to Almatis, the Burnside
        refinery supplies products directly to the specialty alumina and, sometimes, hydrate markets. The
        company is expected to change its name in due course following the acquisition.


https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-burnside-subsidiary/[4/2 l /2020 12:26:33 PM]
                          Case
Bauxite and alumina: Almatis        4:20-cv-00448-BSM
                             sells shares in US Burnside subsidiary -   Document
                                                                         Roskill 1 Filed 04/23/20 Page 79 of 87


        Roskill View


        Almatis is a major producer of alumina products for use in the key markets of refractories, ceramics
        and polishing. It originally acquired the Burnside refinery facilities from Ormet Corporation in
        December 2013. At the time, the acquisition was seen as an important backwards integration for
        Almatis, providing the company with feedstock for its downstream alumina products manufacturing
        business. The Burnside refinery had 500ktpy of capacity at the time of this acquisition. Falling prices
        for bauxite and alumina through 2019, however, have made purchases of raw material from the
        market more attractive than having a captive supply.


        The 10th edition of Roskill's Non-metallurgical Bauxite & Alumina: Outlook to 2029 report, with
        detailed analysis of the market, will be published in August 2019.                             Click here to download the brochure
        and sample pages or to access further information .




        •••
        RELATED PRODUCTS


        Metallurgical Bauxite & Alumina




        ROSKILL

        Head office
        54 Russell Road, Wimbledon, London, SW19 1QL, United Kingdom


        Regional offices
        Canada, China, Brazil, Germany, Japan, New Zealand, Slovakia, South Africa, Spain


         +44 20 8417 0087
         Contact Us



https://roskill.corn/news/bauxite-and-alumina-almatis-sells-shares-in-us-bumside-subsidiary/[4/2 l /2020 12:26:33 PM]
                         Case
Bauxite and alumina: Almatis        4:20-cv-00448-BSM
                             sells shares in US Burnside subsidiary - Document
                                                                       Roskill       1 Filed 04/23/20 Page 80 of 87

        .els-    .cls-
        1{fill:#3~}i#BB3}icon-
       twitterlinkedin


       ABOUT US


        Contact


       About


       The Team


        The Board


        Careers


        Consulting


        Costs & Data Services


        News


        Subscribe to our Weekly Round-up



        MARKET REPORTS


        Steel Alloys


        EV Raw Materials


        Copper & Technology Metals


        Industrial Minerals & Chemicals



        All Market Reports

https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-burnside-subsidiary/[4/2 l /2020 12:26:33 PM]
                          Case
Bauxite and alumina: Almatis        4:20-cv-00448-BSM
                             sells shares in US Burnside subsidiary -   Document
                                                                         Roskill 1 Filed 04/23/20 Page 81 of 87


        EVENTS


        Technology Metals 2021


        On the road ... Santiago 2021


        Salt 2020


        On the Road ... London 2020


        All events




                                                                           Terms of Use



                                                                           Privacy Notice



                                                                  Event Terms & Conditions



                                                                        Subscription Terms



                                                                           Copyright Notice


                                                                        Website by designbooth




https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-bumside-subsidiary/[4/2 l /2020 12:26:33 PM]
Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 82 of 87




                          EXHIBITD
                             Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 83 of 87
Alumina manufacturer in Ascension Parish laying off 300 workers in May I Business I theadvocate.com




    .                                                                                                                                    -         Ho




                                                                                                                                                  II
    Alumina manufacturer in                                                                                                                       II
    Ascension Parish laying off 300                                                                                                               Ill
    workers in May                                                                                                                                II
    BY KRISTEN MOSBRUCKER I STAFF WRITER                             APR 3, 2020 -11:15 AM                 1 min to read

                                                                                                                                         1 of 2
                                                                                                                                                  ••




     Photo provided by IMPALA TERMINALS BURNSIDE -- After three years and $300 million in new equipment and refurbishment, In
     first shipment of petroleum coke at its Burnside facility over the July 4 ·weekend. Impala Terminals, a subsidiary of Netherlands-based
     the site from 01111et.




https://www.theadvocate.com/baton_rouge 1news/business.1article_d 1671 fOc- 751 c-11 ea-b083-832e588bb544.html[ 4/912020 12:41 :23 PM]
                             Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 84 of 87
Alumina manufacturer in Ascension Parish laying off 300 workers in May I Business I theadvocate.com




      Supporting local journalism has never been more important. Your subscription provides us
      with the resources to produce the news and in-depth coverage the community needs.
      Subscribe today for only $2.32/week.




    Specialty alumina manufacturer LAlumina LLC expects is laying off 302 workers at its plant in
    Ascension Parish over a two-week period at the end of May for an indefinite period of time.

    The company, formerly known as Almatis Burnside, filed a notice of the layoff with the Louisiana
    \Vorkforce Commission in March.

    The plant has enough bauxite, the raw material used to make alumina products such as aluminum, to
    last 55 to 65 days. Then, a full shutdmvn will occur with layoffs taking place between May 24 and June
    7, according to a letter from management. Only a skeleton crew is expected to remain on-site. It
    attributed the layoff to a slump in alumina prices caused by the coronavirus pandemic that has shut
    down businesses across the world.

    L\.lumina's largest customer is also its former owner, Almatis, which sold the plant in mid-2019.

    The company previously sought to cancel several economic development incentive agreements with
    the state in December, citing that it could not meet requirements of the agreements.

    However, the company still has a Quality Jobs program incentive with the state that could be affected
    by the layoffs.

    The company did not respond to repeated requests for comments.

    Editor's note: This story was corrected at 6:30 p.m. April 3, 2020, to say the layoff is for an
    indefinite period of time.




https://www.theadvocate.com/baton_rouge/news/business/article_di 671 fllc- 751 c-11 ea-b083-832e588bb544.html[4/9/2020 12:41 :23 PM]
                             Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 85 of 87
Alumina manufacturer in Ascension Parish laying off 300 workers in May I Business I theadvocate.com




                                                                                                                Louisiana lost 4,500 jobs in past year
                                                                                                                before recent unemployment spike
                                                                                                                amid coronavirus outbreak
                                                                                                                Louisiana's nonfarm employment declined by
                                                                                                                4,500 jobs over the 12 months through February,
                                                                                                                a 0.3% drop, led by job losses in construction
                                                                                                                and ...




                                                                                                                More than 72,000 people filed for
                                                                                                                unemployment in Louisiana last week
                                                                                                                The Louisiana Workforce Commission said
                                                                                                                72,438 people filed for unemployment last week,
                                                                                                                following Gov. John Bel Edwards' order that shut
                                                                                                                down ...




          Baton Rouge Breaking News
          Stay in the know about Baton Rouge's biggest news headlines. Sign up today for our
          newsletter!

              Enter email address

                                                                                                                     Manage Lists




     EMAIL KRISTEN MOSBRUCKER AT KMOSBRUCKER@THEADVOCATE.COM.




https://www.theadvocate.com/baton_rouge/news•business/article_ d 1671 fDc- 751 c-l lea-b083-832e588bb544.html[ 4/9/2020 12:41 :23 PM]
                             Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 86 of 87
Alumina manufacturer in Ascension Parish laying off 300 workers in May I Business I theadvocate.com




                  You l\1ay Like                                                                                            Sponsored Links by Taboola




                  Top US Doctor: Sugar is                      Hffw To Empty Your       Don't Do It Yourself - Hire
                  not the problem (This Is)                    Bowels Every Morning-    a Handyman from New
                                                               Top Surgeon Explains How York for Your Home ...



       MORE FROM THE ADVOCATE                                                           MORE FROM OUR PARTNERS

       • Drew Brees hypes free meals for coronavirus-furloughed                         • How to Pay Off $10,000 Fast (NerdWallet)
          hospitality workers in Baton Rouge                                            • Neuropathy? Do This Immediately (Watch) (healthbenefits.vip)
       • Letters: Donald Trump has been pushed to the background                        • How To Properly Empty Your Bowels Every Morning - Top
       • Takeout in Baton Rouge: Kick off the weekend with Spanish                         Surgeon Explains How (gutcleanseprotocol.com)
          fare, Louisiana favorites and chicken salad                                   • Prime Members Are Using This Hack To Avoid Amazon's Price
       • Ex-LSU two-sport star Orlando McDaniel, ex-Tiger sprinter                         Hike (Wikibuy)
          Pearson Jordan have died of novel coronavius                                  • Surgeon: 'Doing This Every Morning Can Snap Back Sagging
       • These house-hygiene tips can help keep the coronavirus from                       Skin (No Creams Needed)" (Beverly Hills MD)
          coming home

                                                                                                                              Recommended by

                                                                       View comments




     FOLLOW US


https://www.theadvocate.com1baton_rouge/news1business/article_di 671 fDc- 751 c-11 ea-b083-832e588bb544.html[ 4 1912020 12:41 :23 PM]
                                  Case 4:20-cv-00448-BSM Document 1 Filed 04/23/20 Page 87 of 87
Alumina manufacturer in Ascension Parish laying off 300 workers in May I Business I theadvocate.com




                               •
                    You l\lay Like                                                                                           Sponsored Links by Taboola




                     One Simple Trick To Fix                              Soak Your Dark Spots                  If You Like to Play. this
                     Fungus                                               \Vith This One Thing                  City-Building Game is
                                                                          (Trending Morning ...                 Addictive. No Install.




     SECTIONS                                         SERVICES                                OUR SITES                            News Tips:
                                                                                                                                   newstips@theadvocate.com

                                                       • Classifieds                           • Obituaries                        Other questions:
      • News                                           • Search                                • Jobs                              subscriberservices@theadvoca
      • Opinion                                        • Subscribe                             • Celebrations
                                                                                                                                   Need help?
      • Sports                                         • Digital Advertising                   • Shop
      • Entertainment/Life                             • Submission Forms                      • NIE                                     • Report a delivery
                                                       •                          Us           • Classifieds                               issue
                                                       • RSS Feeds                             • Homes                                   • Create a temporary
                                                       • Media Kit                             • Archives
                                                       • eEdition                              • Store                                             up for
                                                       • Careers                               • Promote your event                        payments
                                                       • Teacher's Link                                                                  • Pay your b1li
                                                       • Ink Settings                                                                    • Update your billing
                                                                                                                                           info



                  2020 The l\dvGude, 10705 Rierwr Rd. 8nto'1 Rouge, L/\ TPrms of U~\C Privacy Policy
     Pmvorcd t)y BLOX Content \'1:s.nagement System f:·0,-.-1 Tov,.:rNev,'s com




https://www.theadvocate.com1baton_rougeinewslbusiness/article_ dl 671 fOc- 751 c-11 ea-b083-832e588bb544.html[ 4/9 12020 12:41 :23 PM]
